Execution Version

MEMBERSHIP INTEREST PURCHASE AGREEMENT


BY AND AMONG
RETAILCO ACQUISITION CO, LLC,
AND
SPARK HOLDCO, LLC
May 12, 2015






--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
 
 
 
Page
Article I
DEFINITIONS AND INTERPRETATIONS
1.1
Definitions
1
1.2
Interpretations
1
Article II
TRANSFER OF OPH
2.1
Transfer of Membership Interest in OPH
2
2.2
Consideration for the Membership Interest Transfer
2
2.3
Base and Cash Consideration Adjustment
2
2.4
Post-Closing Adjustment
3
Article III
REPRESENTATIONS AND WARRANTIES OF SELLER
3.1
Organization; Qualification
5
3.2
Authority; Enforceability
5
3.3
Non-Contravention
6
3.4
Governmental Approvals
6
3.5
Capitalization
6
3.6
Legal Proceedings
7
3.7
Brokers’ Fee
7
3.8
Bankruptcy
7
Article IV
REPRESENTATIONS AND WARRANTIES REGARDING OPH AND OASIS POWER
4.1
Organization; Qualification
8
4.2
Capitalization
8
4.3
Financial Statements
8
4.4
Absence of Certain Changes
9
4.5
Compliance with Law
10
4.6
Legal Proceedings
10
4.7
Assets
10
4.8
Leases
10
4.9
Adequacy of Assets
10
4.1
Material Contracts
11
4.11
Pacific Summit Energy, LLC Agreements
12
4.12
Permits
13
4.13
Intellectual Property
13
4.14
Taxes
13
4.15
Employee Benefits; Employment and Labor Matters
14
4.16
Regulatory Status
16
4.17
Bankruptcy
16
4.18
Books and Records
16
4.19
Transactions with Affiliates
16


i

--------------------------------------------------------------------------------






Article V
REPRESENTATION AND WARRANTIES OF BUYER
5.1
Organization; Qualification
16
5.2
Authority; Enforceability
17
5.3
Non-Contravention
17
5.4
Governmental Approvals
18
5.5
Legal Proceedings
18
5.6
Brokers’ Fee
18
5.7
Bankruptcy
18
Article VI
COVENANTS OF THE PARTIES
6.1
Conduct of Business of Oasis Power and OPH
18
6.2
Notice of Certain Events
21
6.3
Access to Information; Confidentiality
21
6.4
Expenses
21
6.5
All Reasonable Efforts
22
6.6
Public Statements
22
6.7
No Solicitation
22
6.8
Tax Matters
23
6.9
Termination of Related Party Transactions
23
6.1
Amendments to Schedules
23
6.11
Resignations
23
6.12
Release of Liens
23
Article VII
CONDITIONS TO CLOSING
7.1
Conditions to Obligations of all Parties
24
7.2
Conditions to Obligations of Buyer
24
7.3
Conditions to Obligations of Seller
25
Article VIII
CLOSING
8.1
Closing
26
8.2
Deliveries by Seller
26
8.3
Deliveries by Buyer
27
Article IX
TERMINATION RIGHTS
9.1
Termination Rights
28
9.2
Effect of Termination
29
Article X
INDEMNIFICATION
10.1
Indemnification by the Seller
29
10.2
Indemnification by Buyer
29
10.3
Limitations and Other Indemnity Claim Matters
30
10.4
Indemnification Procedures
32


ii

--------------------------------------------------------------------------------






10.5
Express Negligence
33
10.6
No Reliance
34
10.7
Tax Treatment
34
Article XI
GOVERNING LAW AND CONSENT TO JURISDICTION
11.1
Governing Law
34
11.2
Consent to Jurisdiction
35
Article XII
GENERAL PROVISIONS
12.1
Amendment and Modification
35
12.2
Waiver of Compliance; Consents
35
12.3
Notices
35
12.4
Assignment
36
12.5
Third Party Beneficiaries
36
12.6
Entire Agreement
37
12.7
Severability
37
12.8
Representation by Counsel
37
12.9
Disclosure Schedules
37
12.1
Facsimiles; Counterparts
37



Exhibits
Exhibit A
—
Definitions
Exhibit B
—
Form of Oasis Interests Assignment
Exhibit C
—
Form of Convertible Subordinated Note
 
 
 

Schedules
Schedule 2.3(a)
—
Example Calculation of Working Capital




iii

--------------------------------------------------------------------------------






MEMBERSHIP INTEREST PURCHASE AGREEMENT
This MEMBERSHIP INTEREST PURCHASE AGREEMENT (this “Agreement”), dated as of May
12, 2015 (the “Execution Date”), is made and entered into by and between
Retailco Acquisition Co, LLC (“Seller”) and Spark HoldCo, LLC (“Buyer”).
Each of the parties to this Agreement is sometimes referred to individually in
this Agreement as a “Party” and all of the parties to this Agreement are
sometimes collectively referred to in this Agreement as the “Parties.”
R E C I T A L S
WHEREAS, Seller owns all of the outstanding membership interests in Oasis Power
Holdings, LLC (“OPH”) and OPH owns all of the outstanding membership interests
in Oasis Power, LLC, a Texas limited liability company (“Oasis Power”) (the
membership interest in OPH and the membership interest in Oasis Power owned by
OPH, are collectively referred to as the “Oasis Interests”);
WHEREAS, upon the Closing, Seller will sell, transfer, assign and convey to
Buyer all of the outstanding membership interests in OPH in exchange for the
consideration, and on the terms and conditions, set forth in this Agreement
(collectively, the “Conveyance”);
A G R E E M E N T S
NOW, THEREFORE, in consideration of the representations, warranties, agreements
and covenants contained in this Agreement, and other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the Parties undertake and agree as follows:
Article I
DEFINITIONS AND INTERPRETATIONS
1.1    Definitions. Capitalized terms used in this Agreement but not defined in
the body of this Agreement shall have the meanings ascribed to them in Exhibit
A.
1.2    Interpretations. In this Agreement, unless a clear contrary intention
appears: (a) the singular includes the plural and vice versa; (b) reference to a
Person includes such Person’s successors and assigns but, in the case of a
Party, only if such successors and assigns are permitted by this Agreement, and
reference to a Person in a particular capacity excludes such Person in any other
capacity; (c) reference to any gender includes each other gender; (d) references
to any Exhibit, Schedule, Section, Article, Annex, subsection and other
subdivision refer to the corresponding Exhibits, Schedules, Sections, Articles,
Annexes, subsections and other subdivisions of this Agreement unless expressly
provided otherwise; (e) references in any Section or Article or definition to
any clause means such clause of such Section, Article or definition; (f)
“hereunder,” “hereof,” “hereto” and words of similar import are references to
this Agreement as a whole and not to any particular provision of this Agreement;
(g) the word “or” is not exclusive, and the word “including” (in its various
forms) means “including without limitation”; (h) each accounting term

1

--------------------------------------------------------------------------------






not otherwise defined in this Agreement has the meaning commonly applied to it
in accordance with GAAP; (i) references to “days” are to calendar days; and (j)
all references to money refer to the lawful currency of the United States. The
Table of Contents and the Article and Section titles and headings in this
Agreement are inserted for convenience of reference only and are not intended to
be a part of, or to affect the meaning or interpretation of, this Agreement.
Article II
TRANSFER OF OPH
2.1    Transfer of Membership Interest in OPH. At the Closing, on the terms and
subject to the conditions of this Agreement, (a) Seller shall transfer, convey,
assign and deliver to Buyer all of its right, title and interest in and to OPH,
constituting all outstanding membership interest in OPH, free and clear of all
Liens (other than Permitted Liens) or other Indebtedness, in exchange for the
consideration set forth in Section 2.2, as adjusted, and (b) Buyer shall
purchase all outstanding membership interest in OPH from Seller. As of the
Closing Date, the membership interest in OPH and Oasis Power shall be free and
clear or all Liens (other than Permitted Liens) or other Indebtedness, other
than (i) trade payables incurred in the ordinary course of business that are not
past due for more than thirty (30) days, other than Current PSE Payables, and
(ii) Current PSE Payables, which will be included in determining the Estimated
Working Capital and the Effective Date Working Capital.
2.2    Consideration for the Membership Interest Transfer. At the Closing,
subject to the adjustments provided for in this Article II, and in consideration
for the transfer of all outstanding membership interests in OPH, Buyer shall pay
to Seller (i) a cash payment of Fifteen Million and No/100 Dollars
($15,000,000.00) (the “Cash Consideration”), as adjusted pursuant to this
Article II, and (ii) the issuance by Buyer and Spark Energy, Inc., an Affiliate
of Buyer, as co-issuers, of Five Million and No/100 Dollars ($5,000,000.00) of
convertible subordinated debt (the “Convertible Subordinated Debt”) to Seller
(or its designee) substantially in the form of the convertible subordinated note
attached hereto as Exhibit C (the “Convertible Subordinated Note”) (the Cash
Consideration, as adjusted pursuant to this Article II, and the Convertible
Subordinated Debt being referred to herein collectively as the “Base
Consideration”). Buyer agrees to cause its Affiliate, Spark Energy, Inc., to
execute the Convertible Subordinated Note as a co-issuer thereof.
2.3    Base and Cash Consideration Adjustment.
(a)    At least five (5) days prior to Closing, Seller shall deliver to Buyer
the Estimated Closing Statement setting forth Seller’s good faith and fully
informed estimate of the Working Capital that will exist as of the Effective
Date (the “Estimated Working Capital”), which Estimated Working Capital will be
calculated in the same manner as the Example Calculation of Working Capital in
Schedule 2.3(a) and in accordance with GAAP, together with supporting Records.
Seller shall make available to Buyer and its Representatives, as reasonably
requested by Buyer, all Records and other documents used by Seller in preparing
the Estimated Closing Statement and personnel of Seller and/or Oasis Power
responsible for preparing or maintaining such Records and documents. Buyer shall
have five Business Days after its receipt of the Estimated Closing Statement to
either accept or reject same. If Buyer rejects the Estimated Closing Statement,
Seller and Buyer shall meet as soon as reasonably possible to resolve their
differences concerning the Estimated Closing

2

--------------------------------------------------------------------------------






Statement. If Buyer and Seller are unable to resolve their differences, Closing
will be delayed until such time as Buyer and Seller are able to agree on the
Estimated Closing Statement.
(b)    If the Estimated Working Capital as set forth in the Estimated Closing
Statement approved by Buyer and Seller is less than the Target Working Capital,
the difference (the “Estimated WC Shortfall”) will be deducted from the Cash
Consideration portion of the Base Consideration (the applicable adjustment to
the Cash Consideration, the “Adjusted Cash Consideration”). The Adjusted Cash
Consideration shall be payable in accordance with Section 8.3 by wire transfer
of immediately available funds to the account designated by Seller.
2.4    Post-Closing Adjustment.
(a)    As soon as reasonably practicable, but in no event later than ninety (90)
days after the Closing Date, Buyer will deliver to Seller the Preliminary
Closing Statement setting forth the Buyer’s good faith estimate of the Working
Capital of Oasis Power and OPH, on a consolidated basis, together with
supporting records as of (i) the Effective Date (the “Effective Date Working
Capital”) and (ii) as of the effective date of the closing of the transactions
contemplated by the First Oasis MIPA (the “Original Working Capital”). These
calculations shall be prepared in the same manner as the Example Calculation of
Working Capital in Schedule 2.3(a) and in accordance with GAAP. Buyer will make
available to Seller and its Representatives, as reasonably requested by Seller,
all Records and other documents used by Buyer in preparing the Preliminary
Closing Statement.
(b)    As soon as reasonably practicable, but in no event later than fifteen
(15) days after Seller receives the Preliminary Closing Statement (the
“Objection Period”), Seller shall deliver to Buyer a written report containing
all changes (if any) that Seller proposes to be made to such Preliminary Closing
Statement (the “Objection Notice”). Such changes shall be specified in
reasonable detail with reasonable supporting documentation, if applicable, and
include Seller’s calculation of the Effective Date Working Capital and the
Original Working Capital. All items on the Preliminary Closing Statement for
which Seller does not propose changes shall be deemed to be final and binding on
the Parties. If Seller fails to deliver to Buyer the Objection Notice within the
Objection Period, the Preliminary Closing Statement as delivered by Buyer will
be deemed to be final and binding on the Parties.
(c)    As soon as reasonably practicable, but in no event later than ten (10)
days after Buyer receives the Objection Notice, the Parties shall meet and
undertake to agree on the final adjustments to the Preliminary Closing Statement
and, specifically, the Effective Date Working Capital and the Original Working
Capital. If the Parties fail to agree on the final adjustments within the
fifteen (15) day period after Buyer’s receipt of the Objection Notice, any Party
may submit the disputed items to the Independent Accountant for resolution. The
Parties shall direct the Independent Accountant to resolve the disputes within
thirty (30) days after the relevant materials are submitted for review. The
Independent Accountant shall consider only those items or amounts in the
Preliminary Closing Statement as to which Seller proposed changes in the
Objection Notice and that remain in dispute between the Parties, shall render
its decision based solely on written materials submitted by the Parties and the
terms of this Agreement and shall not assign a value to any item greater than
the greatest value for such item claimed by the Parties or less than the
smallest value for such item

3

--------------------------------------------------------------------------------






claimed by the Parties. The Independent Accountant shall have exclusive
jurisdiction over, and resort to the Independent Accountant as provided in this
Section 2.4(c) shall be the sole recourse and remedy of the Parties against one
another or any other Person with respect to, any disputes arising out of or
relating to the Preliminary Closing Statement. The decisions of the Independent
Accountant regarding the Preliminary Closing Statement, the Effective Date
Working Capital and the Original Working Capital will be binding on and
non-appealable by the Parties, and shall be enforceable in a court of law. The
fees and expenses associated with the Independent Accountant shall be borne
fifty percent (50%) by Buyer and fifty percent (50%) by Seller.
(d)    The Preliminary Closing Statement shall become final and binding on the
Parties with respect to the determination of the Effective Date Working Capital
and the Original Working Capital upon the earliest of (i) if no Objection Notice
has been given within the Objection Period, the expiration of the Objection
Period, (ii) if an Objection Notice has been given during the Objection Period,
upon the agreement by the Parties that such Preliminary Closing Statement,
together with any modifications thereto agreed to in writing by the Parties, is
final and binding and (iii) if an Objection Notice has been given but there is
no agreement between the Parties regarding Seller’s proposed changes, the date
on which the Independent Accountant issues its decision with respect to any
dispute referred to the Independent Accountant pursuant to Section 2.4(c),
giving effect to any items reflected in the Objection Notice as to which the
Parties were able to reach agreement prior to such referral. The Preliminary
Closing Statement, as adjusted, if applicable, pursuant to any agreement between
the Parties or pursuant to the decision of the Independent Accountant, when
final and binding with respect to the determination of the Effective Date
Working Capital and the Original Working Capital, is herein referred to as the
“Final Closing Statement”.
(e)    If the Final Closing Statement indicates that:
(i)    the Effective Date Working Capital is less than the Estimated Working
Capital and there was an Estimated WC Shortfall at Closing, then Seller shall
pay to Buyer the amount of such deficiency;
(ii)    the Effective Date Working Capital is less than the Estimated Working
Capital, there was no Estimated WC Shortfall at Closing and the Effective Date
Working Capital is less than the Target Working Capital, then Seller shall pay
to Buyer the amount of the difference between the Effective Date Working Capital
and the Target Working Capital;
(iii)    the Effective Date Working Capital is greater than the Estimated
Working Capital and there was an Estimated WC Shortfall at Closing, then Buyer
shall pay to Seller the amount by which the Effective Date Working Capital is
greater than the Estimated Working Capital, but in no event to exceed the
Estimated WC Shortfall; and
(iv)    the Effective Date Work Capital is greater than the Original Working
Capital, then Buyer shall pay Seller the amount of such excess.
All payments made pursuant to this Section 2.4(e) shall be made within five (5)
Business Days after finalization of the Final Closing Statement in accordance
with this Section 2.4, by wire

4

--------------------------------------------------------------------------------






transfer of immediately available funds to a bank accounted designated in
writing by the appropriate Party. Buyer shall be permitted to set-off any such
amounts owed by Seller to Buyer against amounts outstanding under the
Convertible Subordinated Note in the same manner and subject to the same
procedures as Losses are permitted to be set-off against the Convertible
Subordinated Note pursuant to Section 10.3(h) (without giving effect to the
other limitations on Losses set forth in Article XI).
Article III
REPRESENTATIONS AND WARRANTIES OF SELLER
Seller hereby represents and warrants to the Buyer as of the Execution Date and
the Closing Date as follows:
3.1    Organization; Qualification. Seller is duly formed, validly existing and
in good standing under the laws of its state of organization and has full
limited liability company power and authority to own and hold the properties and
assets it now owns and holds and to carry on its business as and where such
properties are now owned or held and such business is now conducted. Seller is
duly licensed or qualified to do business as a limited liability company (either
foreign or domestic) and is in good standing in the states in which the
character of the properties and assets now owned or held by it or the nature of
its business now conducted by it requires it to be so licensed or qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Seller Material Adverse Effect.
3.2    Authority; Enforceability.
(c)    Seller has the requisite power and authority to execute and deliver the
Transaction Documents to which it is, or will be, a party, to consummate the
transactions contemplated thereby and to perform all the terms and conditions
thereof to be performed by it. The execution and delivery by Seller of the
Transaction Documents to which it is, or will be, a party, the consummation by
Seller of the transactions contemplated thereby and the performance by Seller of
all of the terms and conditions thereof to be performed by it has been duly and
validly authorized by Seller, and no other proceedings on the part of Seller are
necessary to enter into the Transaction Documents to which it is, or will be, a
party, to consummate the transactions contemplated by the Transaction Documents
to which it is, or will be, a party or to perform all of the terms and
conditions thereof to be performed by it.
(d)    The Transaction Documents to which Seller is, or will be, a party have
been (or will be, when executed and delivered at the Closing) duly executed and
delivered by Seller, and, assuming the due authorization, execution and delivery
by the other parties thereto, each Transaction Document to which Seller is, or
will be, a party constitutes (or will constitute, when executed and delivered at
the Closing) the valid and binding agreement of Seller, enforceable against
Seller in accordance with its terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar Laws relating to or affecting creditors’
rights generally and subject, as to enforceability, to legal principles of
general applicability governing the availability of equitable remedies,
including principles of commercial reasonableness, good faith and fair dealing
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) (collectively, “Creditors’ Rights”).

5

--------------------------------------------------------------------------------






3.3    Non-Contravention. Except as set forth on Schedule 3.3 of the Seller
Disclosure Schedules, the execution, delivery and performance of the Transaction
Documents to which Seller is, or will be, a party and the consummation by Seller
of the transactions contemplated thereby does not and will not: %3. conflict
with, or require the consent of any Person under, or result in any breach of,
any provision of the Organizational Documents of Seller; %3. conflict with, or
require the consent of any Person under, or constitute a default (or an Event
that with the giving of notice or passage of time or both would give rise to a
default) or cause any obligation under, or give rise to any right of
termination, cancellation, amendment, preferential purchase right or
acceleration (with or without the giving of notice, or the passage of time or
both) under any of the terms, conditions or provisions of any Contract to which
Seller is a party or by which any property or asset of Seller is bound or
affected; %3. assuming compliance with the matters referred to in Section 3.4,
conflict with or violate any Law to which Seller is subject or by which any
property or asset of Seller is bound; %3. constitute (with or without the giving
of notice or the passage of time or both) an Event which would result in the
creation of, or afford any Person the right to obtain, any Lien (other than
Permitted Liens) on any asset of Seller or %3. result in the revocation,
cancellation, suspension, or material modification, individually or in the
aggregate, of any Contract or Governmental Approval that is necessary or
desirable for the ownership, lease or operation of Seller as now conducted,
except, in the cases of clauses (b), (c), (d) and (e), for such defaults or
rights of termination, cancellation, amendment, acceleration, violations or
Liens as would not reasonably be expected to have a Seller Material Adverse
Effect or to prevent or materially delay the consummation of the transactions
contemplated by the Transaction Documents to which Seller is, or will be, a
party or to materially impair Seller’s ability to perform its obligations under
the Transaction Documents to which it is, or will be, a party.
3.4    Governmental Approvals. Except as set forth on Schedule 3.4 of the Seller
Disclosure Schedules, no declaration, filing or registration with, or notice to,
or authorization, consent or approval of, any Governmental Authority, is
necessary for %4. the consummation by Seller of the transactions contemplated by
the Transaction Documents to which it is, or will be, a party or %4. the
enforcement against Seller of its obligations under the Transaction Documents
except in the cases of clauses (i) and (ii), other than such declarations,
filings, registrations, notices, authorizations, consents or approvals that have
been obtained or made or that would in the ordinary course be made or obtained
after the Closing, or which, if not obtained or made, would not reasonably be
expected to prevent or materially delay the consummation of the transactions
contemplated by the Transaction Documents to which Seller is, or will be, a
party or to materially impair Seller’s ability to perform its obligations under
the Transaction Documents to which it is, or will be, a party.
3.5    Capitalization.
(a)    Seller owns one hundred percent (100%) of the outstanding membership
interests in OPH free and clear of all Liens other than (i) transfer
restrictions imposed by federal and state securities laws and (ii) transfer
restrictions contained in the Organizational Documents of OPH.
(b)    The membership interests in OPH owned by Seller are duly authorized and
validly issued in accordance with the respective Organizational Documents of OPH
and are fully paid (to the extent required under the Organizational Documents of
OPH) and nonassessable (except as

6

--------------------------------------------------------------------------------






nonassessability may be affected by Sections 153.102, 153.103, 153.202 and
153.210 of the TBOC) and have not been issued in violation of any preemptive
rights, rights of first refusal or other similar rights of any Person.
(c)    There are no preemptive rights, rights of first refusal or other
outstanding rights, options, warrants, conversion rights, equity appreciation
rights, redemption rights, repurchase rights, agreements, arrangements, calls,
subscription agreements, commitments or rights of any kind that obligate Seller
to issue or sell any equity interests of Seller or OPH or any securities or
obligations convertible or exchangeable into or exercisable for, or giving any
Person a right to subscribe for or acquire, any equity interests in Seller or
OPH, and no securities or obligations evidencing such rights are authorized,
issued or outstanding.
(d)    Neither Seller nor OPH has any outstanding bonds, debentures, notes or
other obligations the holders of which have the right to vote (or convertible
into or exercisable for securities having the right to vote) with the holders of
equity interests in Seller or OPH on any matter.
(e)    Seller is not a party to any agreements, arrangements, or commitments
obligating Seller to grant, deliver or sell, or cause to be granted, delivered
or sold, any interest in OPH or Oasis Power, by sale, lease, license or
otherwise, other than this Agreement.
(f)    There are no voting trusts, proxies or other agreements or understandings
to which Seller is bound with respect to the voting of the Oasis Interests.
3.6    Legal Proceedings. Except as set forth on Schedule 3.6 of the Seller
Disclosure Schedules, there are no Proceedings pending or, to the Knowledge of
Seller, threatened against or by Seller, OPH or Oasis Power (a) relating to or
affecting the Oasis Business, which if determined adversely to Seller, OPH or
Oasis Power would reasonably be expected to have an Oasis Material Adverse
Effect or (b) that questions or involves the validity or enforceability of the
obligations of Seller under this Agreement or the other Transaction Documents or
seeks to prevent or delay, or seeks damages in connection with, the consummation
of the transactions contemplated by this Agreement.
3.7    Brokers’ Fee. Except as set forth on Schedule 3.7 of the Seller
Disclosure Schedules, neither Seller nor any of its Affiliates has entered
(directly or indirectly) into any agreement with any broker, investment banker,
financial advisor or other Person that would obligate Buyer or any of its
Affiliates to pay any broker’s, finder’s, financial advisor’s or other similar
fee or commission in connection with this Agreement or the transactions
contemplated herein.
3.8    Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by, or to the knowledge of
Seller, threatened against Seller or any of its Subsidiaries.

7

--------------------------------------------------------------------------------






Article IV
REPRESENTATIONS AND WARRANTIES REGARDING OPH AND OASIS POWER
Seller hereby represents and warrants to the Buyer as of the Execution Date and
the Closing Date as follows:
4.1    Organization; Qualification. Each Oasis Party is an entity duly formed,
validly existing and in good standing under the laws of the State of Texas. Each
Oasis Party has full limited liability company power and authority to own and
hold the properties and assets it now owns and holds and to carry on its
business as and where such business is now conducted. Each Oasis Party is duly
licensed or qualified to do business as a foreign limited liability company and
is in good standing in the states in which the character of the properties and
assets now owned or held by it or the nature of the business now conducted by it
requires it to be so licensed or qualified, except where the failure to be so
qualified or in good standing would not reasonably be expected to have an Oasis
Material Adverse Effect. Seller has made available to Buyer true and complete
copies of the Organizational Documents of each Oasis Party as in effect on the
Execution Date.
4.2    Capitalization.
(f)    The only equity interest in OPH is owned by Seller and the only equity
interest in Oasis Power is owned by OPH. Other than Oasis Power, OPH owns no
other equity or other ownership interest in any other Person and Oasis Power
owns no equity or other ownership interest in any other Person.
(g)    Except as set forth in the Organizational Documents of the Oasis Parties,
there are no preemptive rights, rights of first refusal or other outstanding
rights, options, warrants, conversion rights, equity appreciation rights,
redemption rights, repurchase rights, agreements, arrangements, calls,
subscription agreements, commitments or rights of any kind that obligate any of
the Oasis Parties to issue or sell any equity interests of any Oasis Party or
any securities or obligations convertible or exchangeable into or exercisable
for, or giving any Person a right to subscribe for or acquire, any equity
interests in any of the Oasis Parties, and no securities or obligations
evidencing such rights are authorized, issued or outstanding.
(h)    No Oasis Party has any outstanding bonds, debentures, notes or other
obligations the holders of which have the right to vote (or convertible into or
exercisable for securities having the right to vote) with the holders of equity
interests in OPH or Oasis Power on any matter.
(i)    None of the Oasis Parties owns, directly or indirectly, any equity or
long-term debt securities of any Person.
4.3    Financial Statements.
(a)    Seller has made available to the Buyer %3. audited consolidated balance
sheets of Oasis Power as of December 31, 2013 and the related audited income
statements and statements of cash flows, for the twelve-month period of
operations of Oasis Power, then ended as of December 31, 2013, together with the
footnotes thereto, if any (the “Oasis Audited Annual Financial

8

--------------------------------------------------------------------------------






Statements”); %3. unaudited consolidated balance sheets of Oasis Power as of the
twelve-month period ending December 31, 2014 and related unaudited income
statements and statements of cash flows, for the twelve-month period ending
December 31, 2014, together with footnotes thereto, if any (the “Oasis Unaudited
Annual Financial Statements”) and %3. unaudited consolidated balance sheets of
Oasis Power as of the period ending April 30, 2015, and the related unaudited
consolidated income statements and statements of cash flows, for the four-month
periods of operations of Oasis Power then ended, together with the footnotes
thereto, if any (the “Oasis Unaudited Interim Financial Statements” and,
together with the Oasis Audited Annual Financial Statements, the Oasis Unaudited
Annual Financial Statements and the Oasis Interim Financial Statements, the
“Oasis Financial Statements”). The Oasis Financial Statements (A) are consistent
with the books and records of Oasis Power, (B) have been prepared in accordance
with GAAP and (C) present fairly, in all material respects, the consolidated
financial position and operating results, equity and cash flows of Oasis Power
as of, and for the periods ended on, the respective dates thereof, except in
each case in (A) and (B), for any modifications thereto resulting from the
reclassification of certain expenses based on certain unauthorized activities of
Oasis Power’s former Chief Financial Officer.
(b)    The Parties hereto acknowledge that because of the certain unauthorized
activities of Oasis Power’s former Chief Financial Officer, which have been
disclosed to Buyer, the Oasis Audited Annual Financial Statements will need to
be restated or otherwise re-audited. Oasis Power will cause such restatement or
a new audit of full year 2013 to be conducted by an audit firm reasonably
acceptable to Seller, the cost of which is being borne solely by Seller’s
predecessors in interest.
(c)    None of OPH or Oasis Power has any liability, whether accrued,
contingent, absolute, un-liquidated or otherwise, whether due or to become due,
or any unrealized or unanticipated loss, which was then or will be material to
OPH and Oasis Power and the Oasis Assets and Oasis Business and that would be
required to be included in the Oasis Financial Statements under GAAP (including
the footnotes thereto) except for (i) liabilities set forth in the Oasis
Financial Statements; and (ii) liabilities relating to the Oasis Business that
have arisen since February 28, 2015, in the ordinary course of business
consistent with past practice.
4.4    Absence of Certain Changes. Except as set forth on Schedule 4.4 of the
Oasis Disclosure Schedules or as expressly contemplated by this Agreement, since
December 31, 2014, (a) the Oasis Parties have conducted their business in the
ordinary course and in a manner consistent with past practice, (b) the Oasis
Assets have been operated or utilized in the ordinary course and in
substantially the same manner consistent with past practices, (c) there has not
been any Event, occurrence or development which would be reasonably expected to
have an Oasis Material Adverse Effect, (d) there have been no changes or
modifications to the organizational documents of either OPH or Oasis Power, (e)
no guaranties have been issued by or on behalf of OPH or Oasis Power, (f)
neither OPH nor Oasis Power has incurred any Indebtedness, (g) neither OPH nor
Oasis Power has declared any dividends or other distributions, (h) neither OPH
nor Oasis Power has issued any equity, (i) neither OPH nor Oasis Power has
allowed to be placed any Liens on the Oasis Assets or any portion of the Oasis
Business, (j) no new material Contracts have been entered into by OPH or Oasis
Power, (k) there have been no changes in the accounting methods utilized by OPH
and Oasis Power, (l) there have been no changes in cash management policies of
OPH or Oasis Power, (m)

9

--------------------------------------------------------------------------------






neither OPH nor Oasis Power has made any loans to or capital investments in
another Person or to any of its members or employees and (n) no bonuses have
been paid or have been committed to be paid to any employees of OPH or Oasis
Power.
4.5    Compliance with Law. Except as to matters that would not reasonably be
expected to have an Oasis Material Adverse Effect, (a) each of the Oasis Parties
is in compliance with Laws applicable to the conduct of the Oasis Business as
currently conducted or the ownership or use of its Oasis Assets, (b) none of the
Oasis Parties has received written notice of any violation of any Laws
applicable to the conduct of the Oasis Business as currently conducted or the
ownership or use of the Oasis Assets, and (c) to the Knowledge of Seller, none
of the Oasis Parties are under investigation by any Governmental Authority for
potential non-compliance with any Law applicable to the conduct of the Oasis
Business as currently conducted or the ownership or use of the Oasis Assets.
4.6    Legal Proceedings. Except as is set forth on Schedule 4.6 of the Oasis
Disclosure Schedules, there are no Proceedings pending or, to the Knowledge of
Seller, threatened against or by any Oasis Party (a) relating to or affecting
the Oasis Business or Oasis Assets, which if determined adversely to any Oasis
Party, would reasonably be expected to have an Oasis Material Adverse Effect or
(b) that questions or involves the validity or enforceability of the obligations
of Seller under this Agreement or the Transaction Documents or seeks to prevent
or delay, or seeks damages in connection with, the consummation of the
transactions contemplated by this Agreement.
4.7    Assets.
(a)    Oasis Power has good and valid title to the Oasis Assets free and clear
of all Liens except (i) such as are set forth on Schedule 4.7 of the Oasis
Disclosure Schedules that will be released in full at Closing or (ii) for
Permitted Liens.
(b)    All the Oasis Assets have been maintained in accordance with generally
accepted industry practice and are in good operating condition and repair,
ordinary wear and tear excepted, and adequate for the purposes for which they
are currently being used or held for use.
4.8    Leases. Other than as set forth to the contrary on Schedule 4.8 of the
Oasis Disclosure Schedules, Oasis Power has and includes, such office and other
leases (the “Leases”) as are sufficient to operate the Oasis Business as such
business is being conducted on the Execution Date. OPH or Oasis Power has
fulfilled and performed all its material obligations with respect to Leases and,
to the Knowledge of Seller, no Event has occurred that allows, or after notice
or lapse of time would allow, revocation or termination thereof or would result
in any impairment of the rights of the holder of any such Leases, except for
such revocations, terminations and impairments that would not reasonably be
expected to have an Oasis Material Adverse Effect.
4.9    Adequacy of Assets. Except as set forth on Schedule 4.9 of the Oasis
Disclosure Schedules, all of the assets, interests and other rights necessary to
own the Oasis Assets and conduct the operations of Oasis Power and carry on the
Oasis Business in the ordinary course and in substantially the same manner as
currently being conducted and consistent with past practice, are

10

--------------------------------------------------------------------------------






owned or leased by Oasis Power, except as would not reasonably be expected to
have an Oasis Material Adverse Effect.
4.10    Material Contracts.
(a)    Except as set forth on Schedule 4.10 of the Oasis Disclosure Schedules,
as of the Execution Date, none of the Oasis Parties are a party to or bound by
any Contract used in the Oasis Business or included in the Oasis Assets that:
(i)    contains any provision or covenant which materially restricts any Oasis
Party or any Affiliates thereof from engaging in any lawful business activity or
competing with any Person or operate at any location, including any preferential
rights, rights of first refusal or rights of first offer granted to third
parties;
(ii)    %5. relates to the creation, incurrence, assumption, or guarantee of any
indebtedness for borrowed money, liabilities or other obligations by any Oasis
Party or any of their respective Subsidiaries (including so-called take-or-pay
or keepwell agreements) or %5. creates a capitalized lease obligation (except,
in the cases of clauses (A) and (B), any such Contract with an aggregate
principal amount not exceeding $50,000);
(iii)    is in respect of the formation of any partnership, joint venture or
other arrangement or otherwise relates to the joint ownership or operation of
the assets owned by any of the Oasis Parties or any of their respective
Subsidiaries or which requires any Oasis Party or any of their respective
Subsidiaries to invest funds in or make loans to, or purchase any securities of,
another Person;
(iv)    relates to any commodity or interest rate swap, cap or collar agreements
or other similar hedging or derivative transactions;
(v)    is a bond, letter of credit, guarantee or security deposit posted (or
supported) by or on behalf of any Oasis Party or any of their respective
Subsidiaries;
(vi)    includes the acquisition of assets or properties or the sale of assets
or properties, in each case with a book value in excess of $50,000 (whether by
merger, sale of stock, sale of assets or otherwise);
(vii)    involves a sharing of profits, losses, costs or liabilities by any
Oasis Party or any of their respective Subsidiaries with any other Person;
(viii)    relates as of the Execution Date to %5. the purchase of materials,
supplies, goods, services, equipment or other assets, %5. the purchase or sale
of electrical power, (C) the purchase, sale, transportation or storing of
natural gas or the purchase, or storing of, natural gas or the provision of
services related thereto or (D) the construction of capital assets, (E) the
management of any part or all of the Oasis Business or Oasis Assets, (F)
services provided to or in connection with, the Oasis Business, (G) the paying
of

11

--------------------------------------------------------------------------------






commissions related to the Oasis Business, (H) advertising contracts and (I)
other similar types of Contracts of the kind listed in (A) through (H) above, in
the cases of clauses (A), (B), (C), (D), (E), (F), (G), and (H) that provides
for annual payments by or to OPH or Oasis Power or any of their respective
Subsidiaries in excess of $50,000;
(ix)    provides for indemnification of one or more Persons by OPH or Oasis
Power or any of their respective Subsidiaries or the assumption of any Tax or
other liability of any Person;
(x)    otherwise involves the annual payment by or to OPH or Oasis Power or any
of their respective Subsidiaries that cannot be terminated on 90 days or less
notice without payment by OPH or Oasis Power or any of their respective
Subsidiaries of any penalty; and
(b)    Seller has made available to Buyer a true and correct copy of each
contract required to be disclosed on Schedule 4.10 of the Oasis Disclosure
Schedules (all such Contracts being referred to as the “Oasis Contracts”).
(c)    Each Oasis Contract is a valid and binding obligation of OPH or Oasis
Power or their respective Subsidiaries, and is in full force and effect and
enforceable in accordance with its terms against such entity and, to the
Knowledge of Seller, the other parties thereto, except, in each case, as
enforcement may be limited by Creditors’ Rights, and no defenses, off-sets or
counterclaims have been asserted or, to the knowledge of Seller, threatened by
any other party thereto nor has any Oasis Party or any of their respective
Subsidiaries executed any waiver that waives any material rights thereunder.
(d)    None of the Oasis Parties or any of their respective Subsidiaries nor, to
the Knowledge of Seller, any other party to any Oasis Contract is in default or
breach in any material respect under the terms of any Oasis Contract and no
Event has occurred that with the giving of notice or the passage of time or both
would constitute a breach or default in any material respect by OPH or Oasis
Power or any of their respective Subsidiaries or, to the Knowledge of Seller,
any other party to any Oasis Contract, or would permit termination, modification
or acceleration under any Oasis Contract.
(e)    None of the Oasis Parties or any of their respective Subsidiaries (i)
have received any material prepayment, advance payment, deposits or similar
payments, and have no refund obligation, with respect to any electric power, gas
or other hydrocarbons purchased, sold or transported by or on behalf of OPH or
Oasis Power or their respective Subsidiaries with respect to the Oasis Business;
and (ii) none of the Oasis Parties or any of their respective Subsidiaries have
received any material compensation or deposits for the sale of electric power or
natural gas which would be subject to any refund or create any repayment
obligation by Oasis Power, and to the Knowledge of Seller, there is no basis for
a claim that a refund is due with respect to the Oasis Business.
4.11    Pacific Summit Energy, LLC Agreements. The contracts, agreements and
undertakings involving any Oasis Party, on the one hand, and Pacific Summit
Energy, LLC and/or

12

--------------------------------------------------------------------------------






its Affiliates (“PSE”), on the other hand, and all amendments thereto
(collectively, the “PSE Agreements”) set forth on Schedule 4.11(a) will be
terminated immediately prior to the Closing. Any Exit Fees (as defined in the
Payoff and Release Agreement, dated May 7, 2015, between Oasis Power and PSE
(the “Payoff Letter”)) required to be paid by any Oasis Party in connection with
such termination and all delinquent amounts referred to in the Payoff Letter
have been paid by Seller or another Oasis Party prior to the Closing (the “PSE
Fees”), and all other costs associated with the termination of the PSE
Agreements shall be borne by Buyer. Notwithstanding the foregoing, the Hedges
set forth on Schedule 4.11(b) shall remain in full force and effect immediately
following the Closing and any costs associated with maintaining such Hedges in
full force and effect shall be borne by Buyer.
4.12    Permits. Oasis Power has all Permits as are necessary for the ownership
and operation of the Oasis Business and Oasis Assets except for those the
failure of which to have would not reasonably be expected to have an Oasis
Material Adverse Effect.
4.13    Intellectual Property. Schedule 4.13 of the Oasis Disclosure Schedules
sets forth a true and complete list of all patents, registered trademarks and
registered copyrights and applications therefor (collectively, “Registered
Intellectual Property”) included among the Oasis Assets that is material to the
operation of the Oasis Business. With respect to registered trademarks included
among the Registered Intellectual Property, Schedule 4.13 of the Oasis
Disclosure Schedules sets forth a list of all jurisdictions in which such
trademarks are registered or applied for or will be registered or applied for as
of the Closing Date, and all registration and application numbers. Except as set
forth on Schedule 4.13 of the Oasis Disclosure Schedules, the Oasis Parties or
their respective Subsidiaries own or will own as of the Closing Date, and one or
more of the Oasis Parties will have as of the Closing Date, the right to use
without claim of infringement by any other person, all intellectual property
that is material to the operation of the Oasis Business as currently conducted.
The consummation of the transactions contemplated hereby will not impair or
require the consent of any person with respect to any such rights, in each case,
except as would not, individually or in the aggregate, have, or reasonably be
expected to have, an Oasis Material Adverse Effect.
4.14    Taxes.
(a)    All material Tax Returns required to be filed with respect to the Oasis
Business and Oasis Assets (taking into account any valid extension of the due
date for filing) have been timely filed, all such Tax Returns are complete and
correct in all material respects and all Taxes due relating to the Oasis
Business and Oasis Assets have been paid in full.
(b)    No material Tax audits or administrative or judicial proceedings are
being conducted or are pending with respect to any portion of the Oasis Business
or Oasis Assets.
(c)    All material Taxes required to be withheld, collected or deposited by or
with respect to the Oasis Business have been timely withheld, collected or
deposited as the case may be, and to the extent required, have been paid to the
relevant taxing authority.

13

--------------------------------------------------------------------------------






(d)    There are no outstanding agreements or waivers extending the applicable
statutory periods of limitation for any material Taxes associated with the
ownership or operation of the Oasis Business and the Oasis Assets for any
period.
(e)    None of the Oasis Parties is a party to any Tax sharing agreement, Tax
indemnity agreement Tax allocation agreement or similar agreement (excluding
customary Tax indemnification provisions in commercial Contracts not primarily
relating to Taxes).
(f)    None of the Oasis Parties has been a party to a transaction that is a
“reportable transaction,” as such term is defined in Treasury Regulations
Section 1.6011-4(b)(1).
(g)    Except as set forth on Schedule 4.14(g) of the Oasis Disclosure
Schedules, each Oasis Party is currently, and has been since its formation an
entity disregarded as separate from its owner for U.S. federal income tax
purposes and none of OPH or Oasis Power has elected to be treated as a
corporation for federal Tax purposes.
(h)    Except as set forth on Schedule 4.14(h) of the Oasis Disclosure
Schedules, none of the Oasis Parties has been a member of or is a successor to
an entity that has been a member of an affiliated group filing a consolidated
federal income Tax Return or has any liability for the Taxes of any Person under
Treasury Regulation Section 1.1502-6 (or any similar provision of state, local
or foreign Law), as a transferee or successor, by contract, or otherwise.
4.15    Employee Benefits; Employment and Labor Matters.
(a)    Except as set forth on Schedule 4.15(a) of the Oasis Disclosure
Schedules, no Oasis Party, nor any ERISA Affiliate of any Oasis Party, sponsors,
maintains, contributes to or is required to contribute to, or has sponsored,
maintained, contributed to or been required to contribute to within the past six
years any of the following:
(i)    any “employee benefit plan,” as such term is defined in Section 3(3) of
ERISA (including, but not limited to, employee benefit plans, such as foreign
plans, which are not subject to the provisions of ERISA) or
(ii)    any material personnel policy, equity-based plan (including, but not
limited to, unit option plans, unit purchase plans, unit appreciation rights and
phantom unit plans), collective bargaining agreement, bonus plan or arrangement,
incentive award plan or arrangement, vacation policy, severance pay or retention
plan or arrangement, change in control policy or agreement, deferred
compensation agreement or arrangement, executive compensation or supplemental
income arrangement, consulting agreement, employment agreement or any other
employee benefit plan, agreement, arrangement, program, practice or
understanding which is not described in Section 4.15(a)(i)(collectively, along
with the plans described in Section 4.15(a)(i) above, the “Oasis Benefit
Plans”).
True, correct and complete copies of each of the Oasis Benefit Plans, including
all amendments thereto, have been made available to Buyer. Except as identified
on Schedule 4.15(a) of the Oasis

14

--------------------------------------------------------------------------------






Disclosure Schedules, none of the Oasis Benefit Plans are sponsored, maintained
or contributed to, or have been sponsored, maintained or contributed to, by any
of the Oasis Parties.
(b)    Except as disclosed on Schedule 4.15(b) of the Oasis Disclosure Schedules
and except as to matters that would not reasonably be expected to have an Oasis
Material Adverse Effect:
(i)    each Oasis Benefit Plan has been administered in compliance with its
terms, the applicable provisions of ERISA, the Code and all other applicable
Laws and the terms of all applicable collective bargaining agreements;
(ii)    there are no actions, suits or claims pending (other than routine claims
for benefits) or, to the Knowledge of Seller, threatened, with respect to any
Oasis Benefit Plan and no Oasis Benefit Plan is under audit or is subject to an
investigation by the Internal Revenue Service, the U.S. Department of Labor or
any other federal or state Governmental Authority nor, to the Knowledge of
Seller, is any such audit or investigation pending; and
(iii)    each Oasis Benefit Plan intended to be qualified under Section 401 of
the Code has received a favorable determination letter from the Internal Revenue
Service (or has pending or has time remaining in which to file an applicable for
such a determination letter) or is the subject of an opinion letter issued by
the Internal Revenue Service on which it can rely.
(c)    In connection with the consummation of the transactions contemplated by
this Agreement, no payments, acceleration of benefits or provision of other
rights have or will be made under the Oasis Benefit Plans or otherwise which, in
the aggregate, would result in the loss of deduction or the imposition any
excise tax under sections 280G and 4999 of the Code, whether or not some other
subsequent action or event would be required to cause such payment, acceleration
or provision to be triggered.
(d)    Except as disclosed on Schedule 4.15(d) of the Oasis Disclosure
Schedules, neither the execution and delivery of this Agreement nor the
consummation of the transactions contemplated hereby (whether alone or in
conjunction with a subsequent event) will result in the acceleration or creation
of any rights of any person to payments or benefits or increases in or funding
of any payments or benefits or any loan forgiveness.
(e)    No Oasis Benefit Plan is a Multiemployer Plan, Multiple Employer Plan or
other pension plan subject to Title IV of ERISA, and no Oasis Party nor any
ERISA Affiliate of any Oasis Party has sponsored or contributed to or been
required to contribute to a Multiemployer Plan, Multiple Employer Plan or other
pension plan subject to Title IV of ERISA at any time within the previous six
(6) years. No Oasis Benefit Plan provides compensation or benefits to any
employee or service provider who resides or performs services primarily outside
of the United States.
(f)    Except as disclosed on Schedule 4.15(f) and except as would not
reasonably be expected to result in an Oasis Material Adverse Effect, (i) each
of the Oasis Parties is and has been in compliance with all applicable labor and
employment Laws including, without limitation, all Laws, rules, regulations,
orders, rulings, decrees, judgments and awards relating to employment

15

--------------------------------------------------------------------------------






discrimination, retaliation, payment of wages, overtime compensation,
immigration, recordkeeping, employee leave, occupational health and safety, and
wrongful discharge; (ii) no action, suit, complaint, charge, arbitration,
inquiry, proceeding or investigation by or before any Governmental Authority,
brought by or on behalf of any employee, prospective or former employee or labor
organization or other representative of the employees or of any prospective or
former employees of any of the Oasis Parties is pending or, to the Knowledge of
Seller, threatened against any of the Oasis Parties, any present or former
director or employee (including with respect to alleged sexual harassment,
unfair labor practices, discrimination, retaliation or wage practices); and
(iii) none of the Oasis Parties is subject to or otherwise bound by, any
material consent decree, order, or agreement with, any Governmental Authority
relating to employees or former employees of any of the Oasis Parties.
(g)    None of the Oasis Parties is a party to or otherwise subject to any
collective bargaining agreements. None of the employees of the Oasis Parties is
represented by a labor union and, to the Knowledge of Seller, there has not been
any effort to organize any of the employees of the Oasis Parties in the past
five years. There is no labor dispute, strike, work stoppage or other labor
trouble against any of the Oasis Parties pending or, to the Knowledge of Seller,
threatened.
(h)    Except as set forth in Schedule 4.15(f), Oasis Power has no employment
agreements or commitments regarding employment of any employees who are employed
by or otherwise provide services to or on behalf of OPH or Oasis Power.
4.16    Regulatory Status. None of the Oasis Parties nor any of their respective
Subsidiaries is (a) an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended, and the rules and regulations promulgated thereunder or (b) a
“holding company,” a “subsidiary company” of a “holding company,” an “affiliate”
of a “holding company,” a “public utility” or a “public-utility company,” as
each such term is defined in the Public Utility Holding Company Act of 2005.
4.17    Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by, or to the Knowledge of
Seller, threatened against any Oasis Party or any of their respective
Subsidiaries.
4.18    Books and Records. The books and records of the Oasis Business that are
necessary for the ownership and operation of the Oasis Business and Oasis Assets
have been maintained in accordance with prudent industry practice and such books
and records have been made available to Buyer.
4.19    Transactions with Affiliates. Except as set forth on Schedule 4.19,
there are no loans, leases or other continuing transactions between either Oasis
Party, on the one hand, and (i) any officer, director, member, or manager of
either Oasis Party; (ii) Seller; or (iii) any respective family member or
Affiliate of such officer, director, member or manager.

16

--------------------------------------------------------------------------------






Article V
REPRESENTATION AND WARRANTIES OF BUYER
Buyer hereby represents and warrants to Seller as of the Execution Date and the
Closing Date as follows:
5.1    Organization; Qualification. Buyer is duly formed, validly existing and
in good standing under the laws of its state of organization and has full
limited liability company power and authority to own and hold the properties and
assets it now owns and holds and to carry on its business as and where such
properties are now owned or held and such business is now conducted. Buyer is
duly licensed or qualified to do business as a limited liability company (either
foreign or domestic) and is in good standing in the states in which the
character of the properties and assets now owned or held by it or the nature of
its businesses now conducted by it requires it to be so licensed or qualified,
except where the failure to be so qualified or in good standing would not
reasonably be expected to have a Buyer Material Adverse Effect.
5.2    Authority; Enforceability.
(d)    Buyer has the requisite limited liability company power and authority to
execute and deliver the Transaction Documents to which it is, or will be, a
party, to consummate the transactions contemplated thereby and to perform all
the terms and conditions thereof to be performed by it. The execution and
delivery by Buyer of the Transaction Documents to which it is, or will be, a
party, the consummation by Buyer of the transactions contemplated thereby and
the performance by Buyer of all of the terms and conditions thereof to be
performed by it has been duly and validly authorized by Buyer, and no other
proceedings on the part of Buyer is necessary to authorize the Transaction
Documents to which it is, or will be, a party, to consummate the transactions
contemplated by the Transaction Documents to which it is, or will be, a party or
to perform all of the terms and conditions thereof to be performed by it.
(e)    The Transaction Documents to which Buyer is, or will be, a party have
been (or will be, when executed and delivered at the Closing) duly executed and
delivered by Buyer and, assuming the due authorization, execution and delivery
by the other parties thereto, each Transaction Document to which Buyer is, or
will be, a party constitutes (or will constitute, when executed and delivered at
the Closing) the valid and binding agreement of Buyer, enforceable against Buyer
in accordance with its terms, except as such enforceability may be limited by
Creditors’ Rights.
5.3    Non-Contravention. Except as set forth on Schedule 5.3 of the Buyer
Disclosure Schedules, the execution, delivery and performance of the Transaction
Documents to which Buyer is, or will be, a party and the consummation by Buyer
of the transactions contemplated thereby does not and will not: %3. conflict
with, or require the consent of any Person under, or result in any breach of,
any provision of the Organizational Documents of Buyer; %3. conflict with, or
require the consent of any Person under, or constitute a default (or an Event
that with the giving of notice or passage of time or both would give rise to a
default) or cause any obligation under, or give rise to any right of
termination, cancellation, amendment, preferential purchase right or
acceleration (with or without the giving of notice, or the passage of time or
both) under any of the terms, conditions or provisions of any Contract to which
Buyer or any of its Subsidiaries is a party or by which any

17

--------------------------------------------------------------------------------






property or asset of Buyer or any of its Subsidiaries is bound or affected;
%3. assuming compliance with the matters referred to in Section 5.3, conflict
with or violate any Law to which Buyer or any of its Subsidiaries is subject or
by which any property or asset of Buyer or any of its Subsidiaries is bound;
%3. constitute (with or without the giving of notice or the passage of time or
both) an Event which would result in the creation of, or afford any Person the
right to obtain, any Lien (other than Permitted Liens) on any asset of Buyer; or
%3. result in the revocation, cancellation, suspension, or material
modification, individually or in the aggregate, of any Contract or Governmental
Approval that is necessary or desirable for the ownership, lease or operation of
Buyer as now conducted, except, in the cases of clauses (c), (d), and (e), for
such defaults or rights of termination, cancellation, amendment, acceleration,
violations or Liens as would not reasonably be expected to have a Buyer Material
Adverse Effect or to prevent or materially delay the consummation of the
transactions contemplated by the Transaction Documents to which Buyer is, or
will be, a party or to materially impair Buyer’s ability to perform its
obligations under the Transaction Documents to which it is, or will be, a party.
5.4    Governmental Approvals. Except as set forth on Schedule 5.4 of the Buyer
Disclosure Schedules, no declaration, filing or registration with, or notice to,
or authorization, consent or approval of, any Governmental Authority, is
necessary for %4. the consummation by Buyer of the transactions contemplated by
the Transaction Documents to which it is, or will be, a party or %4. the
enforcement against Buyer of its obligations under the Transaction Documents
except in the cases of clauses (i) and (ii), other than such declarations,
filings, registrations, notices, authorizations, consents or approvals that have
been obtained or made or that would in the ordinary course be made or obtained
after the Closing, or which, if not obtained or made, would not reasonably be
expected to prevent or materially delay the consummation of the transactions
contemplated by the Transaction Documents to which Buyer is, or will be, a party
or to materially impair Buyer’s ability to perform its obligations under the
Transaction Documents to which it is, or will be, a party.
5.5    Legal Proceedings. Except as set forth on Schedule 5.5 of the Buyer
Disclosure Schedules, there are no Proceedings pending or, to the Knowledge of
Buyer, threatened against or by Buyer, that questions or involves the validity
or enforceability of the obligations of Buyer under this Agreement or the other
Transaction Documents or seeks to prevent or delay, or seeks damages in
connection with, the consummation of the transactions contemplated by this
Agreement.
5.6    Brokers’ Fee. Except as set forth on Schedule 5.6 of the Buyer Disclosure
Schedules, neither Buyer nor any of its Affiliates has entered (directly or
indirectly) into any agreement with any broker, investment banker, financial
advisor or other Person that would obligate Buyer or any of its Affiliates to
pay any broker’s, finder’s, financial advisor’s or other similar fee or
commission in connection with this Agreement or the transactions contemplated
herein.
5.7    Bankruptcy. There are no bankruptcy, reorganization or arrangement
proceedings pending against, being contemplated by, or to the knowledge of
Buyer, threatened against Buyer or any of its Subsidiaries.

18

--------------------------------------------------------------------------------






Article VI
COVENANTS OF THE PARTIES
6.1    Conduct of Business of Oasis Power and OPH.
(f)    From the Execution Date through the Closing, except (1) as expressly
permitted or required by the terms of this Agreement, (2) as described in
Schedule 6.1(a) of the Oasis Disclosure Schedules, (3) as required by applicable
Law or (4) as consented to or approved in writing by Buyer (which shall not be
unreasonably withheld, conditioned or delayed), Oasis Power and OPH shall, and
shall cause their respective Subsidiaries to:
(i)    conduct the Oasis Business in the ordinary course of business consistent
with past practice;
(ii)    use All Reasonable Efforts to preserve intact their goodwill and
relationships with customers, suppliers and others having business dealings with
them with respect thereto;
(iii)    maintain the tangible assets used in the operation of the Oasis
Business in good working order and condition as of the Execution Date, ordinary
wear and tear excepted;
(iv)    maintain and preserve the business and operations of the Oasis Business
in the ordinary course of business consistent with past practice;
(v)    comply in all material respects with all applicable material Laws
relating to the Oasis Business;
(vi)    use All Reasonable Efforts to maintain in full force without
interruption its present insurance policies or comparable insurance coverage
relating to the Oasis Business;
(vii)    file on a timely basis all material notices, reports or other filings
necessary or required for the continued operation of the Oasis Business to be
filed with or reported to any Governmental Authority; and
(viii)    file on a timely basis all complete and accurate applications or other
documents necessary to maintain, renew or extend any permit, variance or any
other approval required by any Governmental Authority necessary or required for
the continuing operation of the Oasis Business in all material respects, whether
or not such approval would expire before or after Closing.
(g)    Without limiting the generality of Section 6.1(a), and except as
described in Schedule 6.1(b) of the Oasis Disclosure Schedules or as expressly
permitted or required by the terms of this Agreement, or consented to or
approved in writing by Buyer (which shall not be unreasonably withheld,
conditioned or delayed), from the Execution Date until the Closing or

19

--------------------------------------------------------------------------------






termination of this Agreement as provided in Section 9.1, OPH and Oasis Power
shall not, and shall not authorize or permit any Subsidiary to:
(i)    make any material change or amendment to the Organizational Documents of
any Oasis Party;
(ii)    waive any rights or benefits held by OPH attributable to OPH’s ownership
of the Oasis Interests that would be binding on Buyer or its ownership of the
Oasis Interests after the Closing;
(iii)    make any material change to the Tax methods, principles or elections of
any Oasis Party;
(iv)    split, combine or reclassify any Oasis Interests or issue or authorize
the issuance of any other securities in respect of, in lieu of or in
substitution for, the Oasis Interests;
(v)    with respect to the Oasis Parties, issue, deliver, sell, pledge or
dispose of, or authorize the issuance, delivery, sale, pledge or disposition of,
any (A) Interests, (B) debt securities having the right to vote on any matters
on which holders of capital stock or members or partners of the same issuer may
vote or (C) securities convertible into or exercisable for, or any rights,
warrants, calls or options to acquire, any such securities;
(vi)    sell, mortgage, pledge, create a security interest in, dispose of, or
otherwise encumber the Oasis Interests;
(vii)    cause any Oasis Party to merge with, or into, or consolidate with, any
other Person;
(viii)    make any material change in the conduct of the Oasis Business;
(ix)    terminate or amend or otherwise modify in any material respect any Oasis
Contract or any other Contract included in the Oasis Business, except in the
ordinary course of business consistent with past practice;
(x)    mortgage, pledge, create a security interest in, dispose of, or otherwise
encumber any portion of the properties, Contracts or other assets owned by any
Oasis Party (other than Permitted Liens);
(xi)    permit any portion of the properties, Contracts or other assets owned by
any Oasis Party to become subject to any Lien, other than Permitted Liens;
(xii)    enter into any Contract with Seller or either of the Oasis Parties’
officers, directors or employees or any Affiliate of the foregoing;
(xiii)    sell any properties, Contracts or other assets owned by any Oasis
Party;

20

--------------------------------------------------------------------------------






(xiv)    (A) settle any claims, demands, lawsuits or state or federal regulatory
Proceedings with respect to the Oasis Business for damages to the extent such
settlements assess damages in excess of $10,000 in the aggregate (other than any
claims, demands, lawsuits or proceedings to the extent insured (net of
deductibles), reserved against in the Oasis Financial Statements or covered by
an indemnity obligation not subject to dispute or adjustment from a solvent
indemnitor) or (B) settle any claims, demands, lawsuits or state or federal
regulatory Proceedings seeking an injunction or other equitable relief where
such settlements would have or would reasonably be expected to materially impair
the Oasis Business or the operation thereof;
(xv)    take any action with respect to or in contemplation of any liquidation,
dissolution, recapitalization, reorganization, or other winding up;
(xvi)    enter into or amend any employment, severance, retention, change of
control or other similar agreement with any employee of either Oasis Party; or
(xvii)     commit or agree to do any of the foregoing.
6.2    Notice of Certain Events. From and after the Execution Date until the
earlier to occur of (a) the Closing Date and (b) the termination of this
Agreement pursuant to Section 9.1, to the extent it has Knowledge, each Party
shall promptly notify the other Parties of (i) the occurrence, or
non-occurrence, of any Event that would be likely to cause any condition to the
obligations of any Party to effectuate the transactions contemplated in this
Agreement and the Transaction Documents not to be satisfied or (ii) the failure
of any Party to comply with or satisfy any covenant, condition or agreement to
be complied with or satisfied by it pursuant to this Agreement that would
reasonably be expected to result in any condition to the obligations of the
other Party to the transactions contemplated in this Agreement and the
Transaction Documents not to be satisfied; provided, however, that the delivery
of any notice pursuant to this Section 6.2 shall not cure the inaccuracy of any
representation or warranty, the failure to comply with any covenant, the failure
to meet any condition or otherwise limit or affect the remedies available
hereunder to the Party receiving such notice; provided, further, that the
failure to comply with this Section 6.2 shall not result in the failure of any
of the conditions to the Closing in Article VII to be satisfied, or give rise to
any right to terminate this Agreement under Section 9.1, if the underlying Event
would not in and of itself give rise to such failure or right.
6.3    Access to Information; Confidentiality.
(a)    From the Execution Date until the Closing Date, Seller shall, and shall
cause each of the Oasis Parties to, (i) give Buyer and its Affiliates, and their
respective Representatives reasonable access to the offices, properties, books
and records of each Oasis Party, in each case during normal business hours and
(ii) furnish to Buyer and its Representatives such financial and operating data
and other information relating to each Oasis Party as such Persons may
reasonably request, subject to Buyer’s and its Representatives’ compliance with
applicable Law governing the use of such information. Notwithstanding the
foregoing provisions of this Section 6.3, no Oasis Party shall be required to,
or to cause any Oasis Party to, grant access or furnish information to Buyer or
any of its Representatives to the extent that such information is subject to an
attorney/

21

--------------------------------------------------------------------------------






client or attorney work product privilege or that such access or the furnishing
of such information is prohibited by law or an existing contract or agreement.
To the extent practicable, each Oasis Party shall make reasonable and
appropriate substitute disclosure arrangements under circumstances in which the
restrictions of the preceding sentence apply.
6.4    Expenses.
(a)    Except as otherwise provided for in this Agreement, (i) Buyer shall pay
all costs and expenses incurred by it in connection with the Transaction
Documents and the transactions contemplated thereby and (ii) Seller shall pay
all costs and expenses incurred by it in connection with Transaction Documents
and the transactions contemplated thereby.
(b)    Notwithstanding any of the foregoing, if any action at law or equity is
necessary to enforce or interpret the terms of the Transaction Documents, the
prevailing Party shall be entitled to reasonable attorneys’ fees and expenses in
addition to any other relief to which such Party may be entitled.
6.5    All Reasonable Efforts.
(c)    Subject to the terms and conditions of this Agreement, each of the
Parties shall use All Reasonable Efforts to take, or cause to be taken, all
action, and to do, or cause to be done, all things necessary, proper or
advisable under applicable Law to consummate the transactions contemplated by
the Transaction Documents. Without limiting the generality of the foregoing,
each Party shall use All Reasonable Efforts to timely obtain all authorizations,
consents and approvals of all third parties necessary in connection with the
consummation of the transactions contemplated by the Transaction Documents prior
to the Closing. The Parties will coordinate and cooperate with each other in
exchanging such information and assistance as any of the Parties may reasonably
request in connection with the foregoing.
6.6    Public Statements. The Parties shall consult with each other prior to
issuing any public announcement, statement or other disclosure with respect to
the Transaction Documents or the transactions contemplated thereby and neither
Seller nor Buyer shall, and Seller and Buyer shall cause their respective
Affiliates not to, issue any such public announcement, statement or other
disclosure without having first obtained approval of the contents thereof by the
non-issuing Parties; provided, however, that any of Seller or Buyer or their
respective Affiliates may make any public disclosure without first so consulting
with or notifying the other Party or Parties or obtaining consent to the
contents thereof if such disclosing Party reasonably believes that it is
required by Law or a national securities exchange to do so.
6.7    No Solicitation. Prior to the earlier of the Closing or the termination
of this Agreement, Seller shall not, nor permit its controlled Affiliates or
(using All Reasonable Efforts) its Representatives to, directly or indirectly,
(a) discuss, encourage, negotiate, undertake, initiate, authorize, recommend,
propose or enter into, any transaction involving any sale, lease, license,
exchange, mortgage, transfer or other disposition, in a single transaction or
series of related transactions, of all or a portion of the Oasis Business or the
membership interest in OPH or Oasis Power, whether by merger, consolidation,
business combination, purchase or sale of equity interests

22

--------------------------------------------------------------------------------






or other securities, reorganization or recapitalization, loan, issuance of
equity interests or other securities or any other transaction, except for the
transactions contemplated by the Transaction Documents (an “Oasis Acquisition
Transaction”), (b) facilitate, encourage, solicit or initiate discussions,
negotiations or submissions of proposals or offers in respect of an Oasis
Acquisition Transaction, (c) furnish or cause to be furnished, to any Person,
any information concerning the Oasis Business in connection with an Oasis
Acquisition Transaction or (d) otherwise cooperate in any way with, or assist or
participate in, facilitate or encourage, any effort or attempt by any other
Person to do or seek any of the foregoing. Upon the execution of this Agreement,
Seller shall, and shall cause its Affiliates and (using All Reasonable Efforts)
its Representatives to, immediately cease and cause to be terminated any
existing discussions or negotiations with any Persons (other than Buyer)
conducted heretofore with respect to any Oasis Acquisition Transaction.
6.8    Tax Matters.
(f)    Transfer Taxes. Fifty percent (50%) of all transfer, stamp, documentary,
sales, use, registration, value-added and other similar Taxes incurred in
connection with the transfer, conveyance and delivery of the membership
interests in OPH (the “Transfer Taxes”) shall be borne by Seller, and the
remainder of such Transfer Taxes shall be borne by Buyer. Notwithstanding
anything to the contrary in this Section 6.8, any Tax Returns that must be filed
in connection with Transfer Taxes shall be prepared and filed when due by the
Party primarily or customarily responsible under the applicable local law for
filing such Tax Returns, and such Party will use All Reasonable Efforts to
provide such Tax Returns to the other Party at least ten days prior to the due
date for such Tax Returns. Upon the filing of Tax Returns in connection with
Transfer Taxes, the filing Party shall provide the other Party with evidence
satisfactory to the other Party that such Transfer Taxes have been filed and
paid.
(g)     Each of the Parties shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns and any audit, litigation or other proceeding with respect to Taxes.
Such cooperation shall include the retention and (upon the other Party’s
request) the provision of records and information relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.
6.9    Termination of Related Party Transactions. Except for the Contracts
listed in Schedule 6.9, Seller shall cause all Contracts or other arrangements
between Seller, any Affiliate of Seller and officers, directors and employees
thereof, on the one hand, and any Oasis Party or their Affiliates, on the other
hand, to be terminated on or prior to the Closing without any loss, liability or
expense of any Oasis Party paid or remaining thereunder, except for the
Transaction Documents.
6.10    Amendments to Schedules. Each Party may, prior to the Closing Date,
deliver to the other Parties modifications, changes or updates to such Party’s
Disclosure Schedules in order to disclose or take into account facts, matters or
circumstances which arise or occur between the Execution Date and the Closing
Date and which, if existing or occurring as of the Execution Date, would have
been required to be set forth or described in such Disclosure Schedules. No
updated

23

--------------------------------------------------------------------------------






information provided to the Parties in accordance with this Section 6.10 shall
be deemed to cure any breach of a representation, warranty or covenant made in
this Agreement.
6.11    Resignations. At or prior to the Closing, Seller shall cause the
officers and directors of OPH and Oasis Power set forth on Schedule 6.11 of the
Oasis Disclosure Schedules to resign or be removed from such positions.
6.12    Release of Liens. Prior to, or concurrently with, the Closing, Seller
shall have obtained and provided to Buyer releases of any Liens on OPH, Oasis
Power and all or any portion of the Oasis Business, including the Contracts,
except for Permitted Liens, without any post-Closing liability or expense to the
Oasis Business or Buyer and shall provide proof of such releases and payment in
full in a form and substance reasonably acceptable to Buyer at the Closing.


Article VII
CONDITIONS TO CLOSING
7.1    Conditions to Obligations of all Parties. The respective obligations of
each Party to consummate the Closing is subject to the satisfaction, on or prior
to the Closing Date, of each of the following conditions, any one or more of
which may be waived in writing, in whole or in part, as to a Party by such Party
(in such Party’s sole discretion):
(g)    Governmental Filings and Consents. All necessary and material filings
with and consents of any Governmental Authority required for the consummation of
the transactions contemplated in this Agreement shall have been made and
obtained, other than those that are customarily obtained after Closing and all
waiting periods with respect to filings made with Governmental Authorities in
contemplation of the consummation of the transactions described herein shall
have expired or been terminated.
(h)    Legal Constraints. No statute, rule, regulation, executive order, decree,
temporary restraining order, preliminary or permanent injunction or other order
enacted, entered, promulgated, enforced or issued by any Governmental Authority,
or other legal restraint or prohibition preventing the consummation of the
transactions contemplated hereby shall be in effect.
7.2    Conditions to Obligations of Buyer. The obligation of Buyer to consummate
the Closing is subject to the satisfaction, on or prior to the Closing Date, of
each of the following conditions, any one or more of which may be waived in
writing, in whole or in part, by Buyer (in Buyer’s sole discretion):
(b)    Representations and Warranties of Seller. %4. The representations and
warranties of Seller contained in Section 3.1, Section 3.2, Section 3.3,
Section 3.7, and Section 4.1 (the “Seller Fundamental Representations”) shall be
true and correct in all respects as of the Execution Date and the Closing Date
with the same effect as though made at and as of the Closing (except to the
extent such representations and warranties expressly relate to an earlier date,
in which case as of such earlier date), and %4. the other representations and
warranties of Seller made in this Agreement

24

--------------------------------------------------------------------------------






shall be true and correct (without regard to qualifications as to materiality,
any Seller Material Adverse Effect or any Oasis Material Adverse Effect
contained therein) as of the Execution Date and the Closing Date with the same
effect as though made at and as of the Closing (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case as of such earlier date), except in the case of clause (ii) where the
failure of the representations and warranties to be true and correct would not
reasonably be expected to have an Oasis Material Adverse Effect.
(c)    Performance by Seller. Seller shall have performed and complied in all
material respects with all covenants and agreements required by this Agreement
to be performed or complied with by Seller on or prior to the Closing Date.
(d)    Financing.  Buyer shall have obtained financing on commercially
reasonable terms that is acceptable to Buyer.
(e)    Fairness Opinions.  The Special Committee of the Board of Directors of
Spark Energy, Inc. shall have received a fairness opinion from Stout Risius
Ross, Inc. that is acceptable to such Special Committee in its sole discretion
in regards to the fairness, from a financial point of view, to the disinterested
holders of Class A Common Stock of Spark Energy, Inc., of the consideration to
be paid pursuant to this Agreement.
(f)    PSE Agreements.  Seller shall make arrangements to have all PSE
Agreements that are set forth on Schedule 4.11(a) terminated, the PSE Fees shall
have been paid in full and the Hedges set forth on Schedule 4.11(b) shall remain
in full force and effect immediately following the Closing.
(g)    2013 and 2014 Audits.  A re-audit of 2013 Oasis Financial Statements
shall have been commenced and an audit of the 2014 Oasis Financial Statements
shall have been completed.
(h)    Closing Deliverables. Seller shall have delivered or caused to be
delivered all of the closing deliveries set forth in Section 8.2 and the other
documents contemplated by this Agreement.
(i)    Oasis Material Adverse Effect. Since the Execution Date, there shall not
have occurred any Event or Events which has had, or would be reasonably expected
to have, individually or in the aggregate, an Oasis Material Adverse Effect.
7.3    Conditions to Obligations of Seller. The obligation of Seller to
consummate the Closing is subject to the satisfaction, on or prior to the
Closing Date, of each of the following conditions, any one or more of which may
be waived in writing, in whole or in part, by Seller (in their sole discretion):
(c)    Representations and Warranties of Buyer. %4. The representations and
warranties of Buyer contained in Section 5.1, Section 5.2, and Section 5.3(a)
(the “Buyer Fundamental Representations”) shall be true and correct in all
respects as of the Execution Date and the Closing Date with the same effect as
though made at and as of the Closing (except to the extent such

25

--------------------------------------------------------------------------------






representations and warranties expressly relate to an earlier date, in which
case as of such earlier date), and %4. the other representations and warranties
of Buyer made in this Agreement shall be true and correct (without regard to
qualifications as to materiality or any Buyer Material Adverse Effect contained
therein) as of the Execution Date and the Closing Date with the same effect as
though made at and as of the Closing (except to the extent such representations
and warranties expressly relate to an earlier date, in which case as of such
earlier date), except in the case of clause (ii) where the failure of the
representations and warranties to be true and correct would not reasonably be
expected to have a Buyer Material Adverse Effect.
(d)    Performance. Buyer shall have performed and complied in all material
respects with all covenants and agreements required by this Agreement to be
performed or complied with by Buyer on or prior to the Closing Date.
(e)    Closing Deliverables. Buyer shall have delivered or caused to be
delivered all of the closing deliveries set forth in Section 8.3 and the other
documents contemplated by this Agreement.
Article VIII
CLOSING
8.1    Closing. Subject to the terms and conditions of this Agreement and unless
otherwise agreed in writing by the Parties, the closing (the “Closing”) of the
transactions contemplated by this Agreement will be held at the offices of
Buyer, 2105 CityWest Blvd., Suite 100, Houston, Texas at 9:00 a.m., Houston,
Texas time on the date that is three (3) Business Days immediately following the
date of fulfillment or waiver (in accordance with the provisions hereof) of the
last to be fulfilled or waived of the conditions set forth in Article VII (other
than those conditions that by their nature are to be fulfilled at the Closing,
but subject to the fulfillment or waiver of such conditions) or such other date,
place and time as may be mutually agreed upon by the Parties. The date on which
the Closing occurs is referred to as the “Closing Date.”
8.2    Deliveries by Seller. At or before the Closing, Seller will deliver (or
cause to be delivered) the following:
(f)    To Buyer:
(i)    a counterpart to that certain assignment of the Oasis Interests to Buyer,
dated as of the Closing Date (the “Oasis Interests Assignment”), substantially
in the form of Exhibit B attached hereto, duly executed by Seller;
(ii)    a counterpart to that certain Convertible Subordinated Note,
substantially in the form of Exhibit C attached hereto, duly executed by Seller;
(iii)    the written resignations of the officers and directors of OPH and Oasis
Power set forth on Schedule 6.11 of the Oasis Disclosure Schedules effective as
of Closing.

26

--------------------------------------------------------------------------------






(iv)    releases of Liens, other than Permitted Liens, evidencing the discharge
and removal of all Liens on OPH, Oasis Power, and the Oasis Business (including
all Liens associated with or arising under the PSE Indebtedness (as defined in
the First Oasis MIPA)), including all tangible and intangible assets of OPH,
Oasis Power and all Oasis Contracts and other contracts, if any, other than
Permitted Liens;
(v)    all books and records relating to OPH, Oasis Power, the Oasis Business
(including books of account, Tax returns and supporting work papers, Contract
files and the like relating to OPH, Oasis Power and the Oasis Business) that are
in the possession of Seller or the Oasis Parties;
(vi)    an executed statement described in Treasury regulations section
1.1445-2(b)(2) certifying that Seller is neither a disregarded entity nor a
foreign person within the meaning of the Code and the Treasury regulations
promulgated thereunder;
(vii)    a closing certificate, dated as of the Closing Date, duly executed by a
Responsible Officers of Seller, certifying that to such officer’s Knowledge, the
conditions set forth in Section 7.2(a) and Section 7.2(b), in each case with
respect to Seller, have been satisfied;
(viii)    an officer’s certificate, dated as of the Closing Date, duly executed
by a Responsible Officer of Seller, certifying as to and attaching (i) 
Unanimous Written Consent of the sole member of Seller authorizing the execution
and delivery of this Agreement and the transactions contemplated hereby and
(ii) the incumbency of the officers authorized to execute this Agreement on
behalf of Seller;
(ix)    certificates from the Secretary of State of Texas evidencing that Seller
OPH and Oasis Power each is in good standing in the State of Texas; and
(x)    such other documents, certificates and other instruments as may be
reasonably requested by Buyer prior to the Closing Date to carry out the intent
and purposes of this Agreement.
8.3    Deliveries by Buyer.
(d)    To Seller:
(xi)    the Adjusted Cash Consideration, by wire transfer of immediately
available funds to the account specified by Seller;
(xii)    a counterpart to the Oasis Interests Assignment, duly executed by
Buyer;
(xiii)    a counterpart to that certain Convertible Subordinated Note, duly
executed by Buyer and its Affiliate, Spark Energy, Inc.
(xiv)    a closing certificate, dated as of the Closing Date, duly executed by a
Responsible Officer of Buyer, certifying that to such officer’s Knowledge, the
conditions

27

--------------------------------------------------------------------------------






set forth in Section 7.3(a) and Section 7.3(b), in each case with respect to
Buyer, have been satisfied;
(xv)    an officer’s certificate, dated as of the Closing Date, duly executed by
a Responsible Officer of Buyer, certifying as to and attaching (i) Unanimous
Written Consent of the sole member of Buyer authorizing the execution and
delivery of this Agreement and the transactions contemplated hereby and (ii) the
incumbency of the officers authorized to execute this Agreement on behalf of
Buyer;
(xvi)    an executed statement described in Treasury regulations section
1.1445-2(b)(2) certifying that Buyer is neither a disregarded entity nor a
foreign person within the meaning of the Code and the Treasury regulations
promulgated thereunder;
(xvii)    certificates from the Secretary of State of Texas evidencing that
Buyer, is in good standing in the State of Texas; and
(xviii)    such other documents, certificates and other instruments as may be
reasonably requested by Buyer prior to the Closing Date to carry out the intent
and purposes of this Agreement.
Article IX
TERMINATION RIGHTS
9.1    Termination Rights. This Agreement may be terminated at any time prior to
the Closing as follows:
(g)    By mutual written consent of the Parties;
(h)    By any Party if any Governmental Authority of competent jurisdiction
shall have issued a final and non-appealable order, decree or judgment
prohibiting the consummation of the transactions contemplated by the Transaction
Documents;
(i)    By any Party in the event that the Closing has not occurred on or prior
to August 31, 2015 (the “Termination Date”); provided, however, that (i) Buyer
may not terminate this Agreement pursuant to this Section 9.1(c) if such failure
of the Closing to occur is due to the failure of Buyer to perform and comply in
all material respects with the covenants and agreements to be performed or
complied with by Buyer under this Agreement; and (ii) Seller may not terminate
this Agreement pursuant to this Section 9.1(c) if such failure of the Closing to
occur is due to the failure of Seller to perform and comply in all material
respects with the covenants and agreements to be performed or complied with by
Seller under this Agreement;
(j)    By Buyer if there shall have been a breach or inaccuracy of Seller’s
representations and warranties in this Agreement or a failure by Seller to
perform its covenants and agreements in this Agreement, in any such case in a
manner that would result in, if occurring and continuing on the Closing Date,
the failure of the conditions to the Closing set forth in Section 7.2(a) and
Section 7.2(b), unless such failure is reasonably capable of being cured, and
Seller is using All Reasonable

28

--------------------------------------------------------------------------------






Efforts to cure such failure by the Termination Date; provided, however, that
Buyer may not terminate this Agreement pursuant to this Section 9.1(d) if (i)
any of Buyer’s representations and warranties shall have become and continue to
be untrue in a manner that would cause the condition set forth in Section 7.3(a)
not to be satisfied or (ii) there has been, and continues to be, a failure by
Buyer to perform its covenants and agreements in such a manner as would cause
the condition set forth in Section 7.3(b) not to be satisfied;
(k)    By Seller if there shall have been a breach or inaccuracy of Buyer’s
representations and warranties in this Agreement or a failure by Buyer to
perform its covenants and agreements in this Agreement, in any such case in a
manner that would result in, if occurring and continuing on the Closing Date,
the failure of the conditions to the Closing set forth in Section 7.3(a) or
Section 7.3(b), unless such failure is reasonably capable of being cured, and
Buyer is using All Reasonable Efforts to cure such failure by the Termination
Date; provided, however, that Seller may not terminate this Agreement pursuant
to this Section 9.1(e) if (i) Seller’s representations and warranties shall have
become and continue to be untrue in a manner that would cause the condition set
forth in Section 7.2(a) not to be satisfied or (ii) there has been, and
continues to be, a failure by Seller to perform its covenants and agreements in
such a manner as would cause the condition set forth in Section 7.2(b) not to be
satisfied;
9.2    Effect of Termination. In the event of the termination of this Agreement
pursuant to Section 9.1, all rights and obligations of the Parties under this
Agreement shall terminate, except for the provisions of this Section 9.2,
Section 6.4, Section 6.6, Article XI and Article XII; provided, however, that no
termination of this Agreement shall relieve any Party from any liability for any
willful and intentional breach of this Agreement by such Party or for fraud by
such Party and all rights and remedies of a non-breaching Party under this
Agreement in the case of any such willful and intentional breach or fraud, at
law and in equity, shall be preserved, including the right to recover reasonable
attorneys’ fees and expenses. Except to the extent otherwise provided in the
immediately preceding sentence, the Parties agree that, if this Agreement is
terminated, the Parties shall have no liability to each other under or relating
to this Agreement. In the event of any willful and intentional breach of this
Agreement by a Party or for fraud by such Party, the waiver provisions set forth
in Section 10.3(f) shall be inapplicable. For purposes of this Section 9.2,
“willful and intentional breach” is defined as a Party’s deliberate and
conscious non-performance of a material contractual obligation.
Article X
INDEMNIFICATION
10.1    Indemnification by the Seller. Subject to the terms of this Article X,
from and after the Closing, Seller shall indemnify and hold harmless Buyer and
its members, managers, directors, officers, employees, consultants and permitted
assigns (collectively, the “Buyer Indemnitees”), to the fullest extent permitted
by Law, from and against any losses, claims, damages, liabilities and costs and
expenses (including reasonable attorneys’ fees and reasonable expenses of
investigating, defending and prosecuting litigation) (collectively, “Losses”)
incurred or suffered by the Buyer Indemnitees as a result of, caused by, arising
out of or relating to:

29

--------------------------------------------------------------------------------






(e)     any breach or inaccuracy of Seller of any of the Seller Fundamental
Representations (in each case, when made);
(f)    any breach or inaccuracy of any of the other representations or
warranties (in each case, when made) of Seller contained in this Agreement; and
(g)    any breach of any of the covenants or agreements of Seller contained in
this Agreement.
10.2    Indemnification by Buyer. Solely for the purposes of the indemnities
made in this Section 10.2, the representations and warranties made by Buyer in
this Agreement shall be deemed to have been made without regard to any
materiality or Material Adverse Effect qualifiers. Subject to the terms of this
Article X, from and after the Closing, Buyer shall indemnify and hold harmless
Seller and its members, managers, directors, officers, employees, consultants
and permitted assigns (collectively, the “Seller Indemnitees”), to the fullest
extent permitted by Law, from and against any Losses incurred or suffered by the
Seller Indemnitees as a result of, caused by, arising out of or relating to:
(a)    any breach or inaccuracy of Buyer of any of the Buyer Fundamental
Representations (in each case, when made);
(b)    any breach or inaccuracy of any of the other representations or
warranties (in each case, when made) of Buyer contained in this Agreement; and
(c)    any breach of any of the covenants or agreements of Buyer contained in
this Agreement.
10.3    Limitations and Other Indemnity Claim Matters. Notwithstanding anything
to the contrary in this Article X or elsewhere in this Agreement (subject to
Section 10.3(f)), the following terms shall apply to any claim for monetary
damages arising out of this Agreement or related to the transactions
contemplated hereby:
(a)    De Minimis. No indemnifying party (an “Indemnifying Party”) will have any
liability under this Article X in respect of any individual claim involving
Losses arising under Section 10.1(b) or Section 10.2(b) to any Indemnitee of
less than $20,000 (each, a “De Minimis Claim”).
(b)    Deductible.
(xix)    Seller will not have any liability under Section 10.1(b) unless and
until the Buyer Indemnitees have suffered Losses in excess of $200,000 in the
aggregate (the “Seller Deductible”) arising from Claims under Section 10.1(b)
that are not De Minimis Claims and then recoverable Losses claimed under
Section 10.1(b) shall be limited to those that exceed the Seller Deductible.
(xx)    Buyer will not have any liability under Section 10.2(b) unless and until
the Seller Indemnitees have suffered Losses in excess of $200,000 in the
aggregate (the “Buyer

30

--------------------------------------------------------------------------------






Deductible”) arising from Claims under Section 10.2(b) that are not De Minimis
Claims and then recoverable Losses claimed under Section 10.2(b) shall be
limited to those that exceed the Buyer Deductible.
(c)    Cap.
(xi)    Buyer’s aggregate liability under Section 10.2(b) shall not exceed
$2,000,000.
(xii)    Seller’s aggregate liability under Section 10.1(b) shall not exceed
$2,000,000.
(d)    Survival; Claims Period.
(i)    The representations and warranties of the Parties under this Agreement
shall survive the execution and delivery of this Agreement and shall continue in
full force and effect until the 18-month anniversary of the Closing Date (the
“Expiration Date”); provided that the Buyer Fundamental Representations and the
Seller Fundamental Representations shall survive for a period equal to the
applicable statute of limitations for each such representation (the “Fundamental
Expiration Date”).
(ii)    No action for a breach of any representation or warranty contained
herein shall be brought after the Expiration Date or the Fundamental Expiration
Date, as applicable, except for claims of which a Party has received a Claim
Notice setting forth in reasonable detail the claimed misrepresentation or
breach of warranty with reasonable detail, prior to the Expiration Date.
(e)    Calculation of Losses. In calculating amounts payable to any Indemnitee
(each such person, an “Indemnified Party”) for a claim for indemnification
hereunder, the amount of any indemnified Losses shall be determined without
duplication of any other Loss for which an indemnification claim has been made
or could be made under any other representation, warranty, covenant or agreement
and shall be computed net of (i) payments actually recovered by the Indemnified
Party under any insurance policy with respect to such Losses and (ii) any prior
or subsequent actual recovery by the Indemnified Party from any Person other
than the applicable Indemnifying Party with respect to such Losses.
(f)    Waiver of Certain Damages. Notwithstanding any other provision of this
Agreement, in no event shall any Party be liable for punitive, special,
indirect, consequential, remote, speculative or lost profits damages of any kind
or nature, regardless of the form of action through which such damages are
sought, except (i) for any such damages recovered by any third party against an
Indemnified Party in respect of which such Indemnified Party would otherwise be
entitled to indemnification pursuant to this Article X and (ii) in the case of
consequential damages, (A) to the extent an Indemnified Party is required to pay
consequential damages to an unrelated third party and (B) to the extent of
consequential damages to an Indemnified Party arising from fraud or willful
misconduct.

31

--------------------------------------------------------------------------------






(g)    Sole and Exclusive Remedy. Except for the assertion of any claim based on
fraud or willful misconduct, the remedies provided in this Article X shall be
the sole and exclusive legal remedies of the Parties, from and after the
Closing, with respect to this Agreement and the transactions contemplated
hereby.
(h)    Setoff Amount of Convertible Note. Notwithstanding anything to the
contrary contained herein, and subject to the rights of Seller set forth in this
Section 10.3(h), the Buyer Indemnitees shall have the option, at their sole
discretion, to notify Seller of its election to offset all Losses subject to
indemnification hereunder that are determined by final non-appealable judgment
to be due and payable by Seller to Buyer and which Losses have not been so paid
by Seller against any unpaid principal of, and all accrued and unpaid interest
under, the Convertible Subordinated Note on a dollar-for-dollar basis (the
“Setoff Notification”). If within fifteen (15) days after receiving the Setoff
Notification, Seller notifies the Buyer that it will pay all such Losses and
tenders payment thereof within such fifteen (15) day period, no such setoff
referenced in this Section 10.3(h) shall occur.
(i)    Recovery Limitations Against Seller. Notwithstanding anything to the
contrary contained herein, in the event that Seller has breached a
representation contained herein and the equivalent representation contained in
the First Oasis MIPA is similarly breached by Trident (as defined in the First
Oasis MIPA), then Seller’s liability to the Buyer Indemnitees hereunder for
Losses with respect to the breach of such representation shall be limited solely
to the extent of Seller’s failure to be indemnified by Trident pursuant to the
First Oasis MIPA. To the extent (i) there are no restrictions on Seller from
doing so and (ii) Seller may legally do so, in any such event as set forth in
this Section 10.3(i), Seller hereby assigns to Buyer, effective at Closing,
without any representation or warranty and without any recourse against Seller,
Seller’s rights against the First Oasis MIPA sellers so that Buyer may enforce
Seller’s rights against such First Oasis MIPA sellers directly. The assignment
of the First Oasis MIPA as set forth in this Section Section 10.3(i) does not
include any of Seller’s rights or obligations related to any post-closing
financial true-up mechanisms attributable to the time period from the effective
date of the closing of the transactions contemplated in the First Oasis MIPA and
the Closing Date of the transactions contemplated in this Agreement.
10.4    Indemnification Procedures.
(h)    Each Indemnitee agrees that promptly after it becomes aware of facts
giving rise to a claim by it for indemnification pursuant to this Article X,
including receipt by it of notice of any Proceeding, by any third party with
respect to any matter as to which it claims to be entitled to indemnity under
the provisions of this Agreement, such Indemnitee must assert its claim for
indemnification under this Article X (each, a “Claim”) by providing a written
notice (a “Claim Notice”) to the Indemnifying Party allegedly required to
provide indemnification protection under this Article X specifying, in
reasonable detail, the nature and basis for such Claim (e.g., the underlying
representation, warranty, covenant or agreement alleged to have been breached).
Such notice shall include a formal demand for indemnification under this
Agreement. Notwithstanding the foregoing, an Indemnitee’s failure to send or
delay in sending a third party Claim Notice will not relieve the Indemnifying
Party from liability hereunder with respect to such Claim except to

32

--------------------------------------------------------------------------------






the extent the Indemnifying Party is materially prejudiced by such failure or
delay and except as is otherwise provided herein. If the indemnified party
knowingly failed to notify the Indemnifying Party thereof in accordance with the
provisions of this Agreement in sufficient time to permit the indemnifying party
or its counsel to defend against such matter and to make a timely response
thereto including any responsive motion or answer to a complaint, petition,
notice or other legal, equitable or administrative process relating to the
Claim, the Indemnifying Party’s indemnity obligation relating to such Claim
shall be limited to the extent that such knowing failure to notify the
Indemnifying Party has actually resulted in material prejudice or damage to the
Indemnifying Party. Except as specifically provided herein, each Indemnitee’s
rights and remedies set forth in this Agreement will survive the Closing and
will not be deemed waived by such Indemnitee’s consummation of the transactions
contemplated hereby and will be effective regardless of any inspection or
investigation conducted, or the awareness of any matters acquired (or capable or
reasonably capable of being acquired), by or on behalf of such Indemnitee or by
its directors, officers, employees, or representatives or at any time
(regardless of whether notice of such knowledge has been given to the
Indemnifying Party), whether before or after the Execution Date or the Closing
Date with respect to any circumstances constituting a condition under this
Agreement.
(i)    In the event of the assertion of any third party Claim for which, by the
terms hereof, an Indemnifying Party is obligated to indemnify an Indemnitee, the
Indemnifying Party will have the right, at such Indemnifying Party’s expense, to
assume the defense of same including the appointment and selection of counsel on
behalf of the Indemnitee so long as such counsel is reasonably acceptable to the
Indemnitee. If the Indemnifying Party elects to assume the defense of any such
third party Claim, it shall within 30 days of its receipt of the Claim Notice
notify the Indemnitee in writing of its intent to do so. Any such contest may be
conducted in the name and on behalf of the Indemnifying Party or the Indemnitee
as may be appropriate. The Indemnifying Party will have the right to settle or
compromise or take any corrective or remediation action with respect to any such
Claim by all appropriate proceedings, which proceedings will be diligently
prosecuted by the Indemnifying Party to a final conclusion or settled at the
discretion of the Indemnifying Party. The Indemnitee will be entitled, at its
own cost, to participate with the Indemnifying Party in the defense of any such
Claim. If the Indemnifying Party assumes the defense of any such third-party
Claim but fails to diligently prosecute such Claim, or if the Indemnifying Party
does not assume the defense of any such Claim, the Indemnitee may assume control
of such defense and in the event it is determined pursuant to the procedures set
forth in this Article X that the Claim was a matter for which the Indemnifying
Party is required to provide indemnification under the terms of this Article X,
the Indemnifying Party will bear the reasonable costs and expenses of such
defense (including reasonable attorneys’ fees and expenses).
(j)    If requested by the Indemnifying Party, the Indemnitee agrees to
reasonably cooperate with the Indemnifying Party and its counsel in contesting
any Claim that the Indemnifying Party elects to contest or, if appropriate, in
making any counterclaim against the Person asserting the Claim, or any
cross-complaint against any Person, and the Indemnifying Party will reimburse
the Indemnitee for any reasonable expenses incurred by it in so cooperating. At
no cost or expense to the Indemnitee, the Indemnifying Party shall reasonably
cooperate with the Indemnitee and its counsel in contesting any Claim.

33

--------------------------------------------------------------------------------






(k)    Notwithstanding anything to the contrary in this Agreement, the
Indemnifying Party will not be permitted to settle, compromise, take any
corrective or remedial action or enter into an agreed judgment or consent
decree, in each case, that subjects the Indemnitee to any criminal liability,
requires an admission of guilt, wrongdoing or fault on the part of the
Indemnitee or imposes any continuing obligation on or requires any payment from
the Indemnitee without the Indemnitee’s prior written consent.
(l)    Notwithstanding anything in this Article X to the contrary, any
indemnification payment to be made to an Indemnitee pursuant to this Article X
shall be effected by wire transfer of immediately available funds from the
Indemnifying Party to an account designated by the Indemnitee within ten (10)
days after the final determination thereof.
10.5    Express Negligence. THE PARTIES INTEND THAT THE INDEMNITIES SET FORTH IN
THIS ARTICLE X BE CONSTRUED AND APPLIED AS WRITTEN ABOVE, NOTWITHSTANDING ANY
RULE OF CONSTRUCTION TO THE CONTRARY. WITHOUT LIMITING THE FOREGOING, SUCH
INDEMNITIES SHALL APPLY NOTWITHSTANDING ANY STATE’S “EXPRESS NEGLIGENCE” OR
SIMILAR RULE THAT WOULD DENY COVERAGE BASED ON AN INDEMNIFIED PARTY’S SOLE OR
CONCURRENT, ACTIVE OR PASSIVE NEGLIGENCE OR GROSS NEGLIGENCE. IT IS THE INTENT
OF THE PARTIES THAT, TO THE EXTENT PROVIDED ABOVE, THE INDEMNITIES SET FORTH IN
THIS ARTICLE X SHALL APPLY TO AN INDEMNIFIED PARTY’S SOLE OR CONCURRENT, ACTIVE
OR PASSIVE NEGLIGENCE OR GROSS NEGLIGENCE. THE PARTIES AGREE THAT THIS PROVISION
IS “CONSPICUOUS” FOR PURPOSES OF ALL STATE LAWS.
10.6    No Reliance.
(a)    THE REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN ARTICLE III AND
ARTICLE IV CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF
SELLER TO BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. THE REPRESENTATIONS AND WARRANTIES OF BUYER CONTAINED IN ARTICLE V
CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF BUYER TO
SELLER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.
EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES, NO PARTY OR ANY OTHER PERSON
MAKES ANY OTHER EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY WITH RESPECT TO
SUCH PARTY OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND EACH PARTY
DISCLAIMS ANY OTHER REPRESENTATIONS OR WARRANTIES, WHETHER MADE BY SUCH PARTY OR
ANY OF ITS AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES
(INCLUDING WITH RESPECT TO THE DISTRIBUTION OF, OR ANY PERSON’S RELIANCE ON, ANY
INFORMATION, DISCLOSURE OR OTHER DOCUMENT OR OTHER MATERIAL MADE AVAILABLE TO
ANY PARTY IN ANY DATA ROOM, ELECTRONIC DATA ROOM, MANAGEMENT PRESENTATION OR IN
ANY OTHER FORM IN EXPECTATION OF, OR IN CONNECTION WITH, THE TRANSACTIONS

34

--------------------------------------------------------------------------------






CONTEMPLATED BY THIS AGREEMENT). EXCEPT FOR SUCH REPRESENTATIONS AND WARRANTIES,
EACH PARTY DISCLAIMS ALL LIABILITY AND RESPONSIBILITY FOR ANY REPRESENTATION,
WARRANTY, PROJECTION, FORECAST, STATEMENT, OR INFORMATION MADE, COMMUNICATED OR
FURNISHED (ORALLY OR IN WRITING) TO ANY OTHER PARTY OR ITS AFFILIATES, OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS OR REPRESENTATIVES (INCLUDING OPINION, INFORMATION,
PROJECTION, OR ADVICE THAT MAY HAVE BEEN OR MAY BE PROVIDED TO ANY PARTY OR ANY
OFFICER, DIRECTOR, EMPLOYEE, AGENT OR REPRESENTATIVE OF SUCH PARTY OR ANY OF ITS
AFFILIATES).
10.7    Tax Treatment. Any payments made to any Party pursuant to Article X
shall constitute an adjustment of the Cash Consideration for Tax purposes and
shall be treated as such by the Parties on their Tax Returns to the extent
permitted by Law.
Article XI
GOVERNING LAW AND CONSENT TO JURISDICTION
11.1    Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the Laws of the State of Texas, without giving
effect to the conflicts of law provision or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Texas.
11.2    Consent to Jurisdiction. The Parties irrevocably submit to the exclusive
jurisdiction of (a) any state or federal court sitting in Harris County, Texas,
and (b) any state appellate court therefrom within the State of Texas for the
purposes of any Proceeding arising out of this Agreement or the transactions
contemplated hereby (and each agrees that no such Proceeding relating to this
Agreement or the transactions contemplated hereby shall be brought by it except
in such courts). The Parties irrevocably and unconditionally waive (and agree
not to plead or claim) any objection to the laying of venue of any Proceeding
arising out of this Agreement or the transactions contemplated hereby in (i) any
state or federal court sitting in Harris County, Texas, or (ii) any state
appellate court therefrom within the State of Texas or that any such Proceeding
brought in any such court has been brought in an inconvenient forum. Each of the
Parties hereto also agrees that any final and non-appealable judgment against a
Party hereto in connection with any Proceeding shall be conclusive and binding
on such Party and that such award or judgment may be enforced in any court of
competent jurisdiction, either within or outside of the United States. A
certified or exemplified copy of such award or judgment shall be conclusive
evidence of the fact and amount of such award or judgment.
Article XII
GENERAL PROVISIONS
12.1    Amendment and Modification. This Agreement may be amended, modified or
supplemented only by written agreement of the Parties hereto.
12.2    Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of any of the Parties to comply with any obligation,
covenant, agreement or condition

35

--------------------------------------------------------------------------------






in this Agreement may be waived by the Party or Parties entitled to the benefits
thereof only by a written instrument signed by the Party or Parties granting
such waiver, but such waiver or failure to insist upon strict compliance with
such obligation, covenant, agreement or condition shall not operate as a waiver
of, or estoppel with respect to, any subsequent or other failure.
12.3    Notices. Any notice, demand or communication required or permitted under
this Agreement shall be in writing and delivered personally, by reputable
overnight delivery service or other courier or by certified mail, postage
prepaid, return receipt requested, and shall be deemed to have been duly given
(a) as of the date of delivery if delivered personally or by overnight delivery
service or other courier or (b) on the date receipt is acknowledged if delivered
by certified mail, addressed as follows; provided that a notice of a change of
address shall be effective only upon receipt thereof:

36

--------------------------------------------------------------------------------






If to Buyer to:
Spark Energy, Inc.
2105 CityWest Blvd., Suite 100
Houston, TX 77042
Attention: Chief Executive Officer


With a copy to:
Spark Energy, Inc.
2105 CityWest Blvd., Suite 100
Houston, TX 77042
Attention: General Counsel
and
Locke Lord LLP
600 Travis, Suite 2800
Houston, TX 77002
Attention: Bill Swanstrom
If to Seller to:
Retailco Acquisition Co, LLC
2105 CityWest Blvd., Suite 100
Houston, TX 77042
Attention: Chief Executive Officer


With a copy to:
Retailco Acquisition Co, LLC
2105 CityWest Blvd., Suite 100
Houston, TX 77042
Attention: Executive Vice President & General Counsel
12.4    Assignment. This Agreement shall be binding upon and inure to the
benefit of the Parties and their successors and permitted assigns. No Party may
assign or transfer this Agreement or any of its rights, interests or obligations
under this Agreement without the prior written consent of the other Parties;
provided that Buyer may assign its rights (but not its obligations) to an
Affiliate of Buyer without the consent of Seller.
12.5    Third Party Beneficiaries. (a) this Agreement shall be binding upon and
inure solely to the benefit of the Parties hereto and their respective
successors and permitted assigns; (b) none of the provisions of this Agreement
shall be for the benefit of or enforceable by any third party, including any
creditor of any Party or any of their Affiliates; and (c) no such third party
shall obtain

37

--------------------------------------------------------------------------------






any right under any provision of this Agreement or shall by reasons of any such
provision make any claim in respect of any liability (or otherwise) against any
other Party.
12.6    Entire Agreement. This Agreement and the other Transaction Documents
constitute the entire agreement and understanding of the Parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both oral and written, among the Parties or between any of them with respect to
such subject matter.
12.7    Severability. Whenever possible, each provision or portion of any
provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable Law but if any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such provision
or portion of any provision shall be severable and the invalidity, illegality or
unenforceability will not affect any other provision or portion of any provision
in such jurisdiction, and this Agreement will be reformed, construed and
enforced in such jurisdiction as if such invalid, illegal or unenforceable
provision or portion of any provision had never been contained herein.
12.8    Representation by Counsel. Each Party agrees that it cooperated in the
drafting and preparation of this Agreement and the documents referred to herein,
and any and all drafts relating thereto shall be deemed the work product of the
Parties and may not be construed against any Party by reason of its preparation.
Therefore, the Parties waive the application of any Law providing that
ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.
12.9    Disclosure Schedules. The inclusion of any information (including dollar
amounts) in any section of the Seller Disclosure Schedules, the Oasis Disclosure
Schedules or the Buyer Disclosure Schedules shall not be deemed to be an
admission or acknowledgment by a Party that such information is required to be
listed on such section of the Seller Disclosure Schedules, the Oasis Disclosure
Schedules, or the Buyer Disclosure Schedules or is material to or outside the
ordinary course of the business of such Party or the Person to which such
disclosure relates. The information contained in this Agreement, the Exhibits
and the Schedules is disclosed solely for purposes of this Agreement, and no
information contained in this Agreement, the Exhibits or the Schedules shall be
deemed to be an admission by any Party to any third Person of any matter
whatsoever (including any violation of a legal requirement or breach of
contract). The disclosure contained in one disclosure schedule contained in the
Seller Disclosure Schedules, the Oasis Disclosure Schedules, or the Buyer
Disclosure Schedules may be incorporated by reference into any other disclosure
schedule contained therein, and shall be deemed to have been so incorporated
into any other disclosure schedule so long as it is readily apparent that the
disclosure is applicable to such other disclosure schedule.
12.10    Facsimiles; Counterparts. This Agreement may be executed by facsimile
signatures by any Party and such signature shall be deemed binding for all
purposes hereof, without delivery of an original signature being thereafter
required. This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed to be an original and all of which
together shall constitute one and the same document.

38

--------------------------------------------------------------------------------






[Signature page follows]



39

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has caused this Agreement to be executed
by its respective duly authorized officers as of the date first above written.
    


    
SELLER:
RETAILCO ACQUISITION CO, LLC


    
By:     /s/ W. Keith Maxwell III    
Name: W. Keith Maxwell III
Title:     Chief Executive Officer




BUYER:


SPARK HOLDCO, LLC




By:     /s/ Nathan Kroeker    
Name: Nathan Kroeker
Title:     Chief Executive Officer










    

































40

--------------------------------------------------------------------------------






Signature Page to
Membership Interest Purchase Agreement



41

--------------------------------------------------------------------------------






Exhibit A
DEFINITIONS


“Adjusted Cash Consideration” has the meaning set forth in Section 2.3(b).
“Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
a specified Person. A Person shall be deemed to control another Person if such
first Person possesses, directly or indirectly, the power to direct, or cause
the direction of, the management and policies of such other Person, whether
through the ownership of voting securities, by contract or otherwise.
“Agreement” has the meaning set forth in the introductory paragraph.
“All Reasonable Efforts” means with respect to a given goal, the efforts that a
reasonable person in the position of the promisor would use so as to achieve
that goal as expeditiously as possible, provided, however, that an obligation to
use All Reasonable Efforts under this Agreement does not require the promisor to
take any actions that would, individually or in the aggregate, cause the
promisor to incur costs, or suffer any other detriment, out of reasonable
proportion to the benefits to the promisor under this agreement.
“Base Consideration” has the meaning set forth in Section 2.2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in the State of Texas are authorized or obligated to be
closed by applicable Laws.
“Buyer” has the meaning set forth in the introductory paragraph.
“Buyer Deductible” has the meaning set forth in Section 10.3(b)(ii).
“Buyer Disclosure Schedules” means the disclosure schedules to this Agreement
prepared by Buyer and delivered to Seller on the Execution Date.
“Buyer Fundamental Representations” has the meaning set forth in Section 7.3(a).
“Buyer Indemnitees” has the meaning set forth in Section 10.1.
“Buyer Material Adverse Effect” means any Material Adverse Effect in respect of
the Buyer.
“Cash Consideration” has the meaning set forth in Section 2.2.
“Claim” has the meaning set forth in Section 10.4(a).
“Claim Notice” has the meaning set forth in Section 10.4(a).
“Closing” has the meaning set forth in Section 8.1.

Page 1

--------------------------------------------------------------------------------






“Closing Date” has the meaning set forth in Section 8.1.
“Code” means the Internal Revenue Code of 1986, as amended.
“Contract” means any agreements (written or oral), commitments, leases,
licenses, notes, evidences of indebtedness, mortgages, security agreements,
bonds, or other instruments, obligations or binding arrangements or
understandings of any kind or character, whether oral or in writing.
“Control” means, where used with respect to any Person, the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through ownership of Voting Interests, by
contract or otherwise, and the terms “Controlling” and “Controlled” have
correlative meanings.
“Convertible Subordinated Debt” has the meaning set forth in Section 2.2.
“Convertible Subordinated Note” has the meaning set forth in Section 2.2
“Conveyance” has the meaning set forth in the recitals.
“Creditors’ Rights” has the meaning set forth in Section 3.2(b).
“Current Assets” means the assets of Oasis Power and OPH, on a consolidated
basis, which would be classified as “current assets” under GAAP and determined
in accordance with the principles, policies, methodologies and procedures
adopted in the preparation of the Oasis Financial Statements. Current Assets
shall not include revenues from any Hedges.
“Current Liabilities” means liabilities of Oasis Power and OPH, on a
consolidated basis, which would be classified as “current liabilities” under
GAAP and determined in accordance with the principles, policies, methodologies
and procedures adopted in the preparation of the Oasis Financial Statements.
Current Liabilities shall not include any liabilities for the current portion
of, and any interest expense on, any Indebtedness of Oasis Power and OPH that is
discharged in full at or prior to the Closing.
“Current PSE Payables” means all accounts payable or other amounts owed to PSE
that are not past due more than thirty (30) days beyond the 25th day of the
second (2nd) month following the month gas and/or power are delivered to or on
behalf of Oasis Power.
“De Minimis Claim” has the meaning set forth in Section 10.3(a).
“Disclosure Schedule” means (i) with respect to Seller, the Seller Disclosure
Schedules and the Oasis Disclosure Schedules, (ii)  with respect to Buyer, the
Buyer Disclosure Schedules.
“Effective Date” means 12:01 the first day of the calendar month in which
Closing occurs.
“Effective Date Working Capital” has the meaning set forth in Section 2.4(a).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

Page 2

--------------------------------------------------------------------------------






“ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is a member of a group described in Section
414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that includes
the first entity, trade or business, or that is a member of the same “controlled
group” as the first entity, trade or business pursuant to section 4001(a)(14) of
ERISA.
“Estimated Closing Statement” means pro forma unaudited balance sheets,
statements of operations and cash flows and other documents of Oasis Power and
OPH, on a consolidated basis, setting forth the Current Assets and Current
Liabilities of Oasis Power and OPH, on a consolidated basis, prepared in
accordance with GAAP, and a calculation of the Working Capital that is estimated
to exist as of the Effective Date using the same principles, policies,
methodologies and procedures utilized in the preparation of the Oasis Financial
Statements.
“Estimated WC Shortfall” has the meaning set forth in Section 2.3(b).
“Estimated Working Capital” has the meaning set forth in Section 2.3(a).
“Event” means any event, change, development, effect, condition, matter,
occurrence or state of facts.
“Execution Date” has the meaning set forth in the introductory paragraph.
“Expiration Date” has the meaning set forth in Section 10.3(d)(i).
“Final Closing Statement” has the meaning set forth in Section 2.4(d).
“First Oasis MIPA” means that certain Membership Interest Purchase Agreement, by
and among Trident Operating Company, LLC, RetailCo, LLC and Seller, dated as of
May 12, 2015.
“Fundamental Expiration Date” has the meaning set forth in Section 10.3(d)(i).
“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination, consistently applied.
“Governmental Approval” means all material notices, reports, filings, approvals,
orders, authorizations, consents, licenses, permits, qualifications or
registrations or waivers of any of the foregoing, required to be obtained from
or made with, or any notice, statement or other communications required to be
filed with or delivered to, any Governmental Authority.
“Governmental Authority” means any executive, legislative, judicial, regulatory
or administrative agency, body, commission, department, board, court, tribunal,
arbitrating body or authority of the United States or any foreign country, or
any state, local or other governmental subdivision thereof.

Page 3

--------------------------------------------------------------------------------






“Hedges” means any swap, option, swaption, hedge, collar, futures or similar
Contract involving natural gas or electric power, or any other commodities
trading Contract.
“Indebtedness” means, without duplication, all indebtedness, liabilities and
obligations, now existing or hereafter arising, whether or not for money
borrowed by a Person (including accrued and unpaid interest) or the incurrence
of an obligation resulting in a monetary liability or obligation, or any
contingent liability for or guaranty by a Person of any obligation of any other
Person (including the pledge of any collateral or grant of any security interest
by a Person in any property as security for any such liability, guaranty or
obligation) whether or not any note, indenture, guaranty, bond, debenture, loan
agreement or other similar instruments.
“Indemnified Party” has the meaning set forth in Section 10.3(e).
“Indemnifying Party” has the meaning set forth in Section 10.3(a).
“Indemnitee” means, individually and as a group, the Buyer Indemnitees or the
Seller Indemnitee, who are seeking indemnification under this Agreement, as
applicable.
“Independent Accountant” means an independent nationally recognized United
States based accounting firm that does not have an existing relationship with
either of the Parties as is mutually agreed upon by the Parties, together with
any experts such firm may require in order to settle a particular dispute.
“Interest” means (i) capital stock, common units, member or limited liability
company interests, partnership interests, other equity interests, rights to
profits or revenue and any other similar interest, (ii) any security or other
interest convertible into or exchangeable or exercisable for any of the
foregoing and (iii) any right (contingent or otherwise) to acquire any of the
foregoing.
“Knowledge” means (i) with respect to Seller and Oasis Power, the actual
knowledge of W. Keith Maxwell III, Todd Gibson and Terry D. Jones and (ii) with
respect to Buyer, the actual knowledge of Nathan Kroeker, Georganne Hodges and
Gil Melman.
“Law” means any law, statute, code, ordinance, order, rule, rule of common law,
regulation, judgment, decree, injunction, franchise, permit, certificate,
license or authorization of any Governmental Authority.
“Leases” has the meaning set forth in Section 4.8.
“Lien” means %6. any mortgage, security interest, deed of trust, pledge,
hypothecation, assignment, charge or other encumbrance, lien (statutory or
otherwise), right or preferential arrangement of any kind or nature whatsoever
in respect of any property or assets (including those created by, arising under
or evidenced by any conditional sale or other title retention agreement, the
interest of a lessor under a capital lease, any financing lease having
substantially the same economic effect as any of the foregoing, or the filing of
any financing statement naming any Oasis Party or its Subsidiaries, under the
Uniform Commercial Code or any comparable law) or other similar property
interest or encumbrance in respect of any property or asset, and (ii) any
easements,

Page 4

--------------------------------------------------------------------------------






rights-of-way, restrictions, restrictive covenants, rights, leases and other
encumbrances on the title to real or personal property (whether or not of
record).
“Losses” has the meaning set forth in Section 10.1.
“Material Adverse Effect” shall mean with respect to any Person, any Event that,
individually or in the aggregate, (x) is or would reasonably be expected to
materially and adversely affect the assets, liabilities, business, condition
(financial or otherwise), operations or properties of such Person and its
Subsidiaries, taken as a whole, or (y) if applicable, is or would reasonably be
expected to adversely affect such Person’s ability to consummate the
transactions contemplated in this Agreement, or (z) with respect to the Oasis
Business, any Event that is materially adverse to the operations of the Oasis
Business or revenues or liabilities associated with the Oasis Business; provided
that in determining whether a Material Adverse Effect has occurred, any change,
event or development relating to (i) the markets or industries in which the
relevant Person operates, (ii)  United States or global economic conditions or
financial markets in general, (iii) the transactions contemplated by this
Agreement including any public announcement of same, or (iv)  changes in Law,
shall not be considered to give rise to or constitute a Material Adverse Effect;
provided further, that to be excluded under subsection (iv)  above, such
condition may not disproportionately affect, as compared to others in such
business or industry, the relevant Person and its business, financial condition
or operations of such relevant Person’s business, as applicable, and its
revenues or liabilities.
“Multiemployer Plan” has the meaning set forth in Section 3(37) of ERISA.
“Multiple Employer Plan” means a plan described in Section 4063(a) of ERISA.
“Oasis Acquisition Transaction” has the meaning set forth in Section 6.7.
“Oasis Assets” means the following assets and properties owned or leased by
Oasis Power:
(ii)    all tangible personal property of every kind and nature that is used
primarily in the ownership and operation of the Oasis Business, including
furniture, supplies, inventory, materials and other fixtures, improvements and
appurtenances thereto, wherever located at and used or necessary in the
operation of the Oasis Business (collectively, the “Oasis Personal Property”);
(iii)    all benefits and rights under permits, licenses, certificates, orders,
approvals, authorizations, grants, consents, concessions, waivers,
registrations, warrants, franchises and similar rights and privileges that are
granted by a Governmental Authority and are necessary for, or are used or held
for use primarily for or in connection with, the ownership and operation of the
Oasis Business and the Oasis Personal Property, including the Permits;
(iv)    all prepaid rent, lease and security deposits;
(v)    all warranties, representations and guarantees made by suppliers,
manufacturers and contractors covering the Oasis Business and Contracts;

Page 5

--------------------------------------------------------------------------------






(vi)    all benefits and rights under the Contracts;
(vii)    all rights and benefits of the following, in each case relating
primarily to the Oasis Business: (A) all purchase orders, invoices, storage or
warehouse receipts, certificates of title and documents, and (B) all keys, lock
combinations, computer access codes and other devices or information necessary
to gain entry to or take possession of the assets used or useful in connection
with the Oasis Business;
(viii)    copies or originals of all tangible, digital or electronic Contracts,
operating, performance, warranty, accounting, and other data, files, documents,
instruments, notes, correspondence, equipment, procedures and records,
historical data, sales and purchase records, materials relating to suppliers,
vendors and other service providers, papers, ledgers, journals, reports, books,
records, plans, and studies which relate primarily to the Oasis Business or
which are used or held for use primarily in connection with, the ownership and
operation of the Oasis Business; provided, however, such material shall not
include (A) any proprietary data that is not primarily used in connection with
the continued ownership or operations of the Oasis Business, (B) any information
subject to third Person confidentiality agreements for which a consent or waiver
cannot be secured after commercially reasonable efforts with no obligation to
spend money, or (C) any information which, if disclosed, would violate an
attorney-client privilege or would constitute a waiver of rights as to attorney
work product or attorney-client privileged communications, unless such
information is needed for operation of the Oasis Business, and the Parties enter
a mutually agreeable joint defense agreement related thereto (collectively, the
“Oasis Records”); and
(ix)    the benefits in and rights to enforce all claims, causes of action,
indemnities, rights of recovery, rights of set off, rights of recoupment,
warranties, covenants, guarantees, and all suretyship agreements (and all
proceeds from any of the foregoing) to the extent relating to the Oasis
Business.
(x)    all cash, accounts receivable and inventory of Oasis Power shall remain
with Oasis Power.
“Oasis Audited Annual Financial Statements” has the meaning set forth in
Section 4.3(a).
“Oasis Benefit Plans” has the meaning set forth in Section 4.15(a)(ii).
“Oasis Business” means the business of retail, commercial and industrial sales
of electrical power and natural gas consistent with past practices.
“Oasis Contracts” has the meaning set forth in Section 4.10(b).
“Oasis Disclosure Schedules” means the disclosure schedules to this Agreement
prepared by Seller pertaining to OPH and Oasis Power and delivered to Buyer on
the Execution Date.
“Oasis Financial Statements” has the meaning set forth in Section 4.3(a).
“Oasis Interests” has the meaning set forth in the recitals.

Page 6

--------------------------------------------------------------------------------






“Oasis Interests Assignment” has the meaning set forth in Section 8.2(a)(i).
“Oasis Material Adverse Effect” means any Material Adverse Effect in respect of
the Oasis Business.
“Oasis Parties” means OPH and Oasis Power, collectively.
“Oasis Personal Property” has the meaning set forth in Exhibit A under the
definition “Oasis Assets.”
“Oasis Power” has the meaning set forth in the recitals.
“Oasis Records” has the meaning set forth in Exhibit A under the definition of
“Oasis Assets.”
“Oasis Unaudited Annual Financial Statements” has the meaning set forth in
Section 4.3(a).
“Oasis Unaudited Interim Financial Statements” has the meaning set forth in
Section 4.3(a).
“Objection Notice” has the meaning set forth in Section 2.4(b).
“Objection Period” has the meaning set forth in Section 2.4(b).
“OPH” has the meaning set forth in the recitals.
“Organizational Documents” means, with respect to any Person, the articles of
incorporation, certificate of incorporation, certificate of formation,
certificate of limited partnership, bylaws, limited liability company agreement,
operating agreement, partnership agreement, stockholders’ agreement and all
other similar documents, instruments or certificates executed, adopted or filed
in connection with the creation, formation or organization of such Person,
including any amendments thereto.
“Original Working Capital” has the meaning set forth in Section 2.4(a).
“Party” or “Parties” has the meaning set forth in the introductory paragraph.
“Payoff Letter” has the meaning set forth in Section 4.11.
“Permits” means all permits, approvals, consents, licenses, franchises,
exemptions and other authorizations, consents and approvals of or from
Governmental Authorities.
“Permitted Liens” means, with respect to any Person, (a) statutory Liens for
current Taxes applicable to the assets or business of such Person or assessments
not yet delinquent or the amount or validity of which is being contested in good
faith and for which adequate reserves have been established in accordance with
GAAP; (b) mechanics’, carriers’, workers’, repairmens’, landlords’ and other
similar liens arising or incurred in the ordinary course of business of such
Person relating

Page 7

--------------------------------------------------------------------------------






to obligations as to which there is no default on the part of such Person or the
amount or validity of which is being contested in good faith and for which
adequate reserves have been established in accordance with GAAP, (c) Liens as
may have arisen in the ordinary course of business of such Person, none of which
are material to the ownership, use or operation of the assets of such Person and
which relate to amounts not yet delinquent; (d) statutory Liens for obligations
that are not delinquent or the amount or validity of which is being contested in
good faith and for which adequate reserves have been established in accordance
with GAAP, (e) zoning and building laws, ordinances and regulations, that do not
materially interfere with the use and operation of the assets of such Person in
the ordinary course of business and (f) any Liens with respect to assets of such
Person, which, together with all other Liens, do not materially detract from the
value of such Person or materially interfere with the present use of the assets
owned by such Person or the conduct of the business of such Person.
“Person” means any natural person, corporation, limited partnership, general
partnership, limited liability company, joint stock company, joint venture,
association, company, estate, trust, bank trust company, land trust, business
trust, or other organization, whether or not a legal entity, custodian,
trustee-executor, administrator, nominee or entity in a representative capacity
and any Governmental Authority.
“Preliminary Closing Statement” means pro forma unaudited balance sheets,
statements of operations and cash flows and other documents setting forth the
Current Assets and Current Liabilities of Oasis Power, prepared in accordance
with GAAP, and a calculation of the Effective Date Working Capital using the
same principles, policies, methodologies and procedures utilized in the
preparation of the Oasis Financial Statements.
“Proceeding” means any action, suit, arbitration proceeding, administrative or
regulatory investigation, review, audit, proceeding, citation, summons or
subpoena of any nature (civil, criminal, regulatory or otherwise) in law or in
equity.
“PSE” has the meaning set forth in Section 4.11.
“PSE Fees” has the meaning set forth in Section 4.11.
“PSE Agreements” has the meaning set forth in Section 4.11.
“Records” means the books (including books of accounting and minute books),
records and files, including Contracts and any and all Tax, financial, human
resources, and other information of Oasis Power and OPH.
“Registered Intellectual Property” has the meaning set forth in Section 4.13.
“Representatives” means, with respect to any Person, any and all directors,
officers, managers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.

Page 8

--------------------------------------------------------------------------------






“Responsible Officer” means, with respect to any Person, any vice-president or
more senior officer of such Person.
“Seller” has the meaning set forth in the introductory paragraph.
“Seller Deductible” has the meaning set forth in Section 10.3(b)(i).
“Seller Disclosure Schedules” means the disclosure schedules to this Agreement
prepared by Seller and delivered to Buyer on the Execution Date.
“Seller Fundamental Representations” has the meaning set forth in Section
7.2(a).
“Seller Indemnitees” has the meaning set forth in Section 10.2.
“Seller Material Adverse Effect” means any Material Adverse Effect in respect of
the Seller.
“Setoff Notification” has the meaning set forth in Section 10.3(h).
“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which a
majority of the Voting Interests are at the time owned or Controlled, directly
or indirectly, by that Person or one or more of the other Subsidiaries of that
Person or a combination thereof.
“Target Working Capital” means Working Capital of Oasis Power and OPH, on a
consolidated basis, of zero ($0.00).
“Tax” means any federal, state, local or foreign income, gross receipts, branch
profits, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, escheat, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, ad valorem, value added, alternative or add-on minimum or
estimated tax or other tax of any kind whatsoever, including any interest,
penalty or addition thereto, whether disputed or not.
“Tax Return” means any return, report, information return, declaration, claim
for refund or other document (including any related or supporting information or
schedules) supplied or required to be supplied to any taxing authority or any
Person with respect to Taxes and including any supplement or amendment thereof.
“TBOC” means the Texas Business Organizations Code, as amended from time to
time.
“Termination Date” has the meaning set forth in Section 9.1(c).
“Transaction Documents” means this Agreement, the Oasis Interests Assignment,
the Convertible Subordinated Note and the agreements, instruments, documents and
certificates contemplated hereby and thereby.
“Transfer Taxes” has the meaning set forth in Section 6.8(a).

Page 9

--------------------------------------------------------------------------------






“Treasury Regulations” means the regulations (including temporary regulations)
promulgated by the United States Department of the Treasury pursuant to and in
respect of provisions of the Code. All references herein to sections of the
Treasury Regulations shall include any corresponding provision or provisions of
succeeding, similar or substitute, temporary or final Treasury Regulations.
“Voting Interests” of any Person as of any date means the equity interests of
such Person pursuant to which the holders thereof have the general voting power
under ordinary circumstances to elect at least a majority of the board of
directors, managers, general partners or trustees of such Person (regardless of
whether, at the time, equity interests of any other class or classes shall have,
or might have, voting power by reason of the occurrence of any contingency) or,
with respect to a partnership (whether general or limited), any general partner
interest in such partnership.
“Working Capital” means the difference between Current Assets and Current
Liabilities, calculated in accordance with the example of such calculations set
forth in Schedule 2.3(a) attached hereto.





Page 10

--------------------------------------------------------------------------------






EXHIBIT B    

FORM OF OASIS INTERESTS ASSIGNMENT





1

--------------------------------------------------------------------------------








FORM OF ASSIGNMENT OF OASIS INTERESTS




This Assignment (this “Assignment”) is made and entered into this __ day of ___,
2015, by and between Retailco Acquisition Co, LLC (the “Assignor”), and Spark
HoldCo, LLC (the “Assignee”). Each of the Assignor and Assignee are referred to
herein individually as a “Party” and collectively as the “Parties.”
Capitalized terms used herein and not otherwise defined herein shall have the
meanings ascribed to such terms in that certain Membership Interest Purchase
Agreement (the “MIPA”), dated as of May 12, 2015, by and between Assignor and
Assignee.
W I T N E S S E T H:
WHEREAS, the Assignor owns all of the outstanding limited liability company
interests (the “OPH Interests”) in Oasis Power Holdings, LLC (“OPH”);
WHEREAS, pursuant to the MIPA, Assignor has agreed to sell, assign, transfer and
convey the OPH Interests, which shall include, without limitation, any and all
income, distributions, value, rights, benefits and privileges associated
therewith or deriving therefrom (collectively, the “Conveyed Interests”) to the
Assignee, and the Assignor desires to effect such sale, assignment, transfer and
conveyance;
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties do hereby agree as follows:

2

--------------------------------------------------------------------------------






1.Assignment. Subject to and in accordance with the terms of the MIPA, the
Assignor does hereby SELL, ASSIGN, TRANSFER and convey to the Assignee the
Conveyed Interests, free and clear of all Liens (other than restrictions under
applicable federal and state securities Laws), and the Assignee hereby accepts
the same.
2.Substitution as Member. From and after the Closing, Assignee shall be
substituted for Assignor as a member of OPH with respect to the OPH Interests
and shall become the sole member of OPH. From and after the Closing, Assignor
shall cease to be a member of OPH and to have or exercise any right or power as
a member of OPH or with respect to the Conveyed Interests. The Parties agree
that the assignment of the Conveyed Interests, the admission of Assignee as a
substitute member of OPH and the cessation of Assignor as a member of OPH shall
not dissolve OPH and the business of OPH shall continue, notwithstanding any
provision of the Organizational Documents of OPH to the contrary.
3.Disclaimer of Warranties.
(a)THE ASSIGNOR IS CONVEYING THE CONVEYED INTERESTS WITHOUT REPRESENTATION OR
WARRANTY, EXCEPT AS PROVIDED IN THE MIPA.
(b)The Assignor and the Assignee agree that the disclaimers contained in
Section 3(a) herein, are “conspicuous” disclaimers. Any covenant implied by
statute or law by use of the words “grant,” “sell,” “transfer,” “assign” or
“convey” or any of them are hereby expressly disclaimed, waived, and negated.
4.GENERAL PROVISIONS.
(a)Binding Effect. This Assignment will be binding upon, inure to the benefit of
and be enforceable by the Parties and their respective successors and assigns.
(b)Governing Law. This Assignment shall be governed by and construed and
interpreted in accordance with the Laws of the State of Texas, without giving
effect to the conflicts of law provision or rule (whether of the State of Texas
or any other jurisdiction) that would cause the application of the Laws of any
jurisdiction other than the State of Texas.
(c)Consent to Jurisdiction. The Parties voluntarily and irrevocably submit to
the exclusive jurisdiction of the state and federal courts sitting in Harris
County, Texas for purposes of any Proceeding arising out of this Assignment (and
each agrees that no such Proceeding relating to this Assignment shall be brought
by it except in such courts).
(d)Further Assurances. Assignor for itself and its respective successors and
assigns, hereby covenants and agrees that, at any time and from time to time
upon the written request of Assignee, Assignor will do, execute, acknowledge and
deliver or cause to be done, executed, acknowledged and delivered, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably required by Assignee in order to assign,
transfer, set over, convey, assure and confirm unto and vest in Assignee,

3

--------------------------------------------------------------------------------






its successors and assigns, title to the equity interests sold, conveyed and
transferred by this Assignment.
(e)Amendment and Modification. This Assignment may be amended, modified or
supplemented only by written agreement of the Parties.
(f)Waiver of Compliance. Any failure of any Party to comply with any obligation,
covenant, agreement or condition in this Assignment may be waived by the Party
entitled to the benefits thereof only by a written instrument signed by the
Party granting such waiver, but such waiver or failure to insist upon strict
compliance with such obligation, covenant, agreement or condition shall not
operate as a waiver of, or estoppel with respect to, any subsequent or other
failure.
(g)No Third Party Rights. This Assignment shall be binding upon and inure solely
to the benefit of the Parties and their respective successors and permitted
assigns, and none of the provisions of this Assignment shall be for the benefit
of or enforceable by any third party, including any creditor of any Party or any
of their Affiliates. No such third party shall obtain any right under any
provision of this Assignment or shall by reasons of any such provision make any
claim in respect of any liability (or otherwise) against any other Party.
(h)Entire Agreement. This Assignment, together with the MIPA, Convertible
Subordinated Note and the other transaction documents contemplated in the MIPA,
constitute the entire agreement and understanding of the Parties with respect to
the subject matter hereof and supersede all prior agreements and understandings,
both oral and written, between the Parties with respect to such subject matter.
In the event of a conflict or inconsistencies between the terms and conditions
of this Assignment and the MIPA, the terms and conditions of the MIPA shall
control.
(i)Counterparts. This Assignment may be executed by facsimile signatures by any
Party and such signature shall be deemed binding for all purposes hereof,
without delivery of an original signature being thereafter required. This
Assignment may be executed in one or more counterparts, each of which, when
executed, shall be deemed to be an original and all of which together shall
constitute one and the same document.

[Signature page follows]



4

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Assignment has been duly executed by each of the
Parties as of the date and year first above written.


ASSIGNOR:
RETAILCO ACQUISITION CO, LLC


    
By:______________________________
Name:    W. Keith Maxwell III
Title:    Chief Executive Officer








ASSIGNEE:


SPARK HOLDCO, LLC




By:    ______________________________    
Name: Nathan Kroeker
Title:     Chief Executive Officer













Exhibit B – Page 1

--------------------------------------------------------------------------------




EXHIBIT C    

FORM OF CONVERTIBLE SUBORDINATED NOTE





1



--------------------------------------------------------------------------------






NEITHER THIS NOTE, THE SECURITIES REPRESENTED HEREBY NOR THE SECURITIES ISSUABLE
UPON CONVERSION HEREOF HAVE BEEN REGISTERED UNDER THE UNITED STATES SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”). THE HOLDER HEREOF, BY PURCHASING
SUCH SECURITIES, AGREES FOR THE BENEFIT OF EITHER SEI OR SPARK HOLDCO THAT SUCH
SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY (A) TO EITHER SEI
OR SPARK HOLDCO, (B) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT, (C) IN
ACCORDANCE WITH RULE 144, RULE 145 OR RULE 144A UNDER THE SECURITIES ACT, IF
APPLICABLE, AND IN ACCORDANCE WITH ANY APPLICABLE STATE SECURITIES OR “BLUE SKY”
LAWS OR (D) IF EITHER SEI OR SPARK HOLDCO HAS RECEIVED AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO EITHER SEI OR SPARK HOLDCO, OR OTHERWISE SATISFIED
ITSELF, THAT THE TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES
ACT OR ANY APPLICABLE U.S. STATE LAWS AND REGULATIONS GOVERNING THE OFFER AND
SALE OF SECURITIES.


FORM OF
SPARK HOLDCO, LLC AND SPARK ENERGY, INC.
CONVERTIBLE SUBORDINATED PROMISSORY NOTE
 
 
 







Note No. 1
Issuance Date: [_____], 2015
 
Houston, Texas





For value received, Spark Energy, Inc., a Delaware corporation (“SEI”), and
Spark HoldCo, LLC, a Delaware limited liability company (“Spark HoldCo,” and
together with SEI, the “Issuers”), jointly and severally, promises to pay to the
order of Retailco Acquisition Co, LLC (the “Holder”), the principal sum of Five
Million and No/100 US Dollars ($5,000,000.00). This convertible promissory note
(this “Note”) is subject to the following terms and conditions.


1.Interest, Maturity and Default


(a)Interest on this Note shall accrue from the Issuance Date on the unpaid
principal balance at a rate equal to five percent (5%) per annum, simple
interest compounding annually with interest only payable semiannually in arrears
on January 1 and July 1 of each year, commencing July 1, 2015 (each an “Interest
Payment Date”), provided, however, that Issuers shall have the right to elect to
pay-in-kind all or portions of the interest payable under this Note by sending
to Holder a notice of such election (a “PIK Election Notice”) at least two (2)
business days prior to the

2



--------------------------------------------------------------------------------




applicable Interest Payment Date specifying (i) the amount of interest that will
be paid in kind and (ii) the amount of cash that will be paid to Holder on the
applicable Interest Payment Date, if any. Irrespective of the date a PIK
Election Notice is made, the actual payment in kind will occur on the applicable
Interest Payment Date. If a PIK Election Notice electing to pay interest in kind
is made, on the applicable Interest Payment Date, the amount elected to be paid
in kind will be capitalized, compounded and added to the unpaid principal amount
of this Note effective as of such Interest Payment Date. Unless otherwise
consented to in writing by the Holder, if the Issuers fail to deliver a PIK
Election Notice to Holder on or before the date specified above for such notice
and do not make an interest payment in cash on the applicable Interest Payment
Date for all interest due, it shall be deemed that the Issuers have elected to
pay the balance of the interest due on the applicable Interest Payment Date in
kind. The principal and interest due under this Note shall be paid in full after
the fifth (5th) anniversary of the Issuance Date (the “Maturity Date”), and if
any principal or interest under this Note remains unpaid after the Maturity Date
the interest rate on such unpaid amounts shall increase from five percent (5%)
per annum to ten percent (10%) per annum, simple interest. Subject to Section 2,
principal and any accrued but unpaid interest under this Note shall be due and
payable upon written demand by the Holder at any time after the Maturity Date.


(b)Notwithstanding the provisions of Section 1(a) above and subject to
Section 2 below, the entire unpaid principal sum of this Note, together with
accrued and unpaid interest thereon, shall become immediately due and payable
upon (i) the execution by either Issuer of a general assignment for the benefit
of creditors, (ii) the filing by or against either Issuer of a petition in
bankruptcy or any petition for relief under the federal bankruptcy act or the
continuation of such petition without dismissal for a period of ninety (90) days
or more or (iii) the appointment of a receiver or trustee to take possession of
the property or assets of either Issuer.
 
2.Subordination


(a)The indebtedness evidenced by this Note, including principal and interest, is
hereby expressly subordinated and junior, to the extent and in the manner
hereinafter set forth, in right of payment to the prior payment in full of all
of the Issuers’ Senior Indebtedness. “Senior Indebtedness” shall mean the
principal of and unpaid interest and premium, if any, on (i) indebtedness of the
Issuers or with respect to which either or both of the Issuers is a guarantor,
whether outstanding on the date hereof or hereafter created, to banks, insurance
companies or other lending or thrift institutions regularly engaged in the
business of lending money, whether or not secured, and (ii) any deferrals,
renewals, extensions, refunding, amendment, modification or any debentures,
notes or other evidence of indebtedness issued in exchange for such Senior
Indebtedness.


(b)Upon any receivership, insolvency, assignment for the benefit of creditors,
bankruptcy, reorganization, or arrangement which creditors (whether or not
pursuant to bankruptcy or other insolvency laws), sale of all or substantially
all of the assets, dissolution, liquidation, or any other marshaling of the
assets and liabilities of the Issuers or in the event this Note shall be
declared due and payable, (i) no amount shall be paid by the Issuers, whether in
cash or property in respect of the principal of or interest on this Note at the
time outstanding, unless and until the full amount of any Senior Indebtedness
then outstanding shall be paid in full, and (ii) no claim or proof of claim
shall be filed with either Issuer or otherwise by or on behalf of the holder of
this

3



--------------------------------------------------------------------------------




Note which shall assert any right to receive any payments in respect of the
principal of and interest on this Note except subject to the payment in full of
all of the Senior Indebtedness then outstanding.


(c)If an event of default has occurred with respect to any Senior Indebtedness,
permitting the holder thereof to accelerate the maturity thereof, then unless
and until such event of default shall have been cured or waived or shall have
ceased to exist, or all Senior Indebtedness shall have been paid in full, no
payment shall be made in respect of the principal of or interest on this Note.


(d)Nothing contained in the preceding paragraphs shall impair, as between the
Issuers and the Holder, the obligation of the Issuers, which is absolute and
unconditional, to pay to the Holder hereof the principal hereof and interest
hereon as and when the same shall become due and payable, or shall prevent the
Holder, upon default hereunder, from exercising all rights, powers and remedies
otherwise provided herein or by applicable law, all subject to the rights, if
any, of the holders of Senior Indebtedness under the preceding paragraphs to
receive cash or other properties otherwise payable or deliverable to the Holder
pursuant to this Note. Holder, Issuers and Societe Generale, as agent under that
certain credit facility dated August 1, 2014 under which Spark HoldCo is
borrower, shall in good faith agree to a Subordination Agreement in a mutually
agreeable form.


3.Conversion


(a)
Conversion at Holder’s Election

 
The principal and accrued but unpaid interest under this Note (the “Aggregate
Note Amount”) shall at any time after eighteen (18) months be convertible, at
the Holder’s written election to the Issuers, into (i) shares of SEI Class B
common stock, $0.01 par value per share (“Class B Common Stock”), or if the
Class B Common Stock is no longer authorized and has been converted into another
class of common stock as of the date of conversion of this Note, the class of
common stock as then authorized (the class of stock issued under this Section
2(a), the “Common Stock”) and (ii) an equivalent number of membership units in
Spark HoldCo, LLC (the “Units”). The Aggregate Note Amount shall be convertible
into an equivalent number of shares of Common Stock and Units equal to the
quotient of the Aggregate Note Amount divided by $14.00 (the “Conversion
Formula”). For example, if the Aggregate Note Amount is equal to $5,000,000.00
and the Fair Market Value of SEI Class A Common Stock is $15.00, Holder would be
entitled to receive (i) 357,142 shares of Common Stock in SEI, (ii) 357,142
Units in Spark HoldCo and (iii) $12.86 in cash for the fractional share of
Common Stock that will be accounted for in accordance with Section 3(c) below.


(b)
Automatic Conversion upon Sale of Company



Immediately prior to the Sale of SEI (as defined below), the Aggregate Note
Amount shall be automatically converted into Class B Common Stock (or Common
Stock if applicable) and Units in the manner set forth in Section 3(a) above and
Section 3(c) below. For purposes of this Section 3(b), “Sale of SEI” means prior
to the Maturity Date (and prior to conversion at Holder’s election) (i) the
reorganization, consolidation or merger of the Issuers in which the holders of
SEI’s outstanding voting securities prior to the closing of such reorganization,
consolidation or merger do not retain

4



--------------------------------------------------------------------------------




voting securities representing a majority of the voting power of the surviving
entity; (ii) the sale, transfer or exclusive license of all or substantially all
of the assets of the Issuers; or (iii) the sale of equity by the existing
holders of capital stock of SEI the result of which is that more than fifty
percent (50%) of SEI’s outstanding voting securities immediately following such
transaction are owned by persons or entities who were not equity holders of SEI
immediately prior to any such transaction, provided that, a Sale of SEI shall
not include any transaction or series of related transactions principally for
bona fide equity financing purposes in which cash is received by SEI or any
successor or indebtedness of the Issuers is cancelled or converted or a
combination thereof occurs.


(c)
Mechanics and Effect of Conversion



No fractional shares of either Common Stock or Units, respectively, will be
issued upon conversion of this Note. In lieu of any fractional share to which
the Holder would otherwise be entitled, SEI or Spark HoldCo will pay to the
Holder in cash the amount of the unconverted principal and interest balance of
this Note that would otherwise be converted into such fractional shares based on
the Fair Market Value of SEI Class A Common Stock multiplied times the number of
fractional shares of Common Stock to which Holder is entitled to upon the
conversion as provided in Section 3(a). Upon conversion of this Note pursuant to
Section 3(a), the Holder shall surrender this Note, duly endorsed, at the
principal offices of SEI or any transfer agent of SEI. At Holder’s expense, SEI
and Spark HoldCo will, as soon as practicable thereafter, issue and deliver to
such Holder, at the address of the Holder most recently furnished in writing to
either SEI or Spark HoldCo, a certificate or certificates for the number of
Common Stock and Units which such Holder is entitled upon such conversion,
together with any other securities and property to which the Holder is entitled
upon such conversion under the terms of this Note, including a check payable to
the Holder for any cash amounts payable as described herein. Upon conversion of
this Note, SEI and Spark HoldCo will be forever released from all of their
respective obligations and liabilities under this Note with regard to that
portion of the principal amount and accrued interest being converted, including,
without limitation, the obligation to pay such portion of the principal amount
and accrued interest.


For the purpose of this Note, “Fair Market Value of SEI Class A Common Stock”
shall mean the closing price of a share of Class A Common Stock as reported by
the NASDAQ Global Market on the date Holder exercises its conversion rights as
provided in this Section 3 or if such date is not a trading day, the date of the
most recent trading day prior to the date of exercise.
4.Rights to Setoff


The Issuers shall have the option, at their sole discretion, to notify Holder of
its election to offset amounts owed to Spark HoldCo pursuant to Sections 2.4(e)
or 10.3(h) of that certain Membership Interest Purchase Agreement (the “Purchase
Agreement”), dated as of May 12, 2015, by and between Spark HoldCo and Holder,
that are determined by final non-appealable judgment to be due and payable by
Holder to Spark HoldCo and which amounts have not been so paid by Holder,
against any unpaid principal of, and all accrued and unpaid interest under, this
Note on a dollar-for-dollar basis (the “Setoff Notification”). If within fifteen
(15) days after receiving the Setoff Notification, Holder notifies the Issuers
that it will pay all such amounts and tenders payment

5



--------------------------------------------------------------------------------




thereof within such fifteen (15) day period, no such setoff referenced in this
Section 4 shall occur. The parties hereby agree that the amount offset shall be
applied first to accrued but unpaid interest and the remainder applied to
principal of this Note. These rights of offset, shall be exercisable by either
Issuer consistent with this Section 4 by giving written notice to Holder from
time to time specifying the amount being offset and the effective date of such
offset.


5.Payment


All payments shall be made in lawful money of the United States of America at
such place as the Holder hereof may from time to time designate in writing to
either SEI or Spark HoldCo. Payment shall be credited first to the accrued but
unpaid interest then due and payable and the remainder applied to principal. Any
amounts due in connection with this Note may be prepaid in whole or in part at
any time without penalty upon ten (10) days’ advance notice by either SEI or
Spark HoldCo to the registered holder of this Note.


6.Payment of Taxes


Issuers, jointly and severally, will pay all taxes (other than taxes based upon
income or gross margin) and other governmental charges, if any, that may be
imposed with respect to the issue or delivery of this Note or any equity
security to Holder upon conversion.


7.Tax Treatment


The parties agree that (a) none of the parties will realize any gain or loss for
U.S. federal income tax purposes upon conversion to equity securities pursuant
to Section 3 hereof, (b) the Note (until converted) will be treated as debt for
income tax purposes, (c) occurrence of an event giving rise to an optional
conversion right in favor of Holder prior to the Maturity Date is a remote
contingency as described in Treasury Regulations Section 1.1275-2(h)(2), (d)
this Note is not a contingent payment debt instrument as described in Treasury
Regulations Section 1.1275-4 and (e) all tax returns will be prepared by the
parties in a manner consistent with clauses (a) through (d) of this Section 7,
unless otherwise required by applicable law.


8.Representations and Warranties of Holder


Holder hereby makes the representations and warranties set forth on attached
Appendix A.


9.Transfer; Successors and Assigns


The terms and conditions of this Note shall inure to the benefit of and be
binding upon the respective successors and assigns of the parties.
Notwithstanding the foregoing, except for a pledge of this Note to a bank or
other financial institution that creates a mere security interest in this Note
in connection with a bona fide loan transaction, the Holder may not assign,
pledge, or otherwise transfer this Note without the prior written consent of
both Issuers. Subject to the preceding sentence, this Note may be transferred
only upon surrender of the original Note to either Issuer for registration of
transfer, duly endorsed, or accompanied by a duly executed written instrument of
transfer in form

6



--------------------------------------------------------------------------------




satisfactory to both Issuers, and, thereupon, a new note for the same principal
amount and interest will be issued to, and registered in the name of, the
transferee. Interest and principal are payable only to the registered holder of
this Note.


10.Conversion to Units


With respect to any Units acquired by Holder pursuant to the conversion provided
for in Section 3, Holder, Spark HoldCo and SEI shall execute a counterpart to
that certain Second Amended and Restated Limited Liability Company Agreement of
Spark HoldCo, LLC, dated August 1, 2014 (the “HoldCo LLC Agreement”). Upon the
conversion, Holder acknowledges that its equity ownership interest Spark HoldCo
will be subject to the terms and provisions of the HoldCo LLC Agreement as
though it were a signatory party thereto.


11.Registration Rights


With respect to any Class B Common Stock acquired by Holder pursuant to the
conversion provided for in Section 3, if so exercised by Holder, SEI shall grant
unto Holder certain registration rights, including, without limitation,
piggyback registration rights, such that Holder will have similar demand
registration and piggyback registration rights as was granted to NuDevco Retail,
LLC and NuDevco Retail Holdings, LLC, in that certain Registration Rights
Agreement dated, August 1, 2014, that was entered into at the time of SEI’s
initial public offering. It is agreed that at the time Holder exercises its
conversion rights as set forth in Section 3, if so exercised, Holder and SEI
will in good faith agree to a Registration Rights Agreement in a mutually
agreeable form.


12.Governing Law; Jurisdiction


This Note shall be governed by and construed under the laws of the State of
Texas as applied to agreements among Texas residents, entered into and to be
performed entirely within the State of Texas, without giving effect to
principles of conflicts of law. The parties irrevocably consent to the
jurisdiction and venue of the state and federal courts located in Harris County,
Texas in connection with any action relating to this Note.


13.Specific Performance.


Issuers acknowledge and agree that the remedies at law of Holder in the event of
any default by SEI or Spark HoldCo in the performance of or compliance with any
of the terms of this Note are not adequate and may be enforced by a decree for
the specific performance of any agreement contained herein or by an injunction
against a violation of any of the terms hereof or otherwise.


14.Notices


Any notice required or permitted by this Note shall be given in writing and
shall be deemed effectively given (a) upon personal delivery to the party to be
notified, (b) upon confirmation of receipt by fax by the party to be notified,
(c) one (1) business day after deposit with a reputable overnight courier,
prepaid for overnight delivery and addressed as set forth in subsection (d), or
(d)

7



--------------------------------------------------------------------------------




three (3) days after deposit with the United States Post Office, postage
prepaid, registered or certified with return receipt requested and addressed to
the party to be notified at the address of such party indicated directly below,
or at such other address as such party may designate by ten (10) days’ advance
written notice to the other party given in the foregoing manner.


SEI
Spark HoldCo
Holder
2105 CityWest Blvd.
Suite 100
Houston, TX 77042
Attn: Chief Executive Officer
2105 CityWest Blvd.
Suite 100
Houston, TX 77042
Attn: Chief Executive Officer
2105 CityWest Blvd.
Suite 100
Houston, TX 77042
Attn: Chief Executive Office





15.Amendments and Waivers


Any term of this Note may be amended only with the written consent of the
Issuers and the Holder. Any amendment or waiver effectuated in accordance with
this Section 15 shall be binding upon Issuers, Holder and each transferee of
this Note.


16.Shareholders, Officers and Directors Not Liable


In no event shall any shareholder, officer or director of either SEI or Spark
HoldCo be liable for any amounts due or payable pursuant to this Note.


17.Action to Collect on Note


If action at law or equity is necessary to enforce or interpret the terms of
this Note, the prevailing party shall be entitled to reasonable attorney’s fees,
costs and necessary disbursements in addition to any other relief to which such
party may be entitled.


18.Severability


If any provision of this Note shall be judicially declared to be illegal,
invalid or unenforceable under any present or future law, and if the rights or
obligations of the parties under this Note would not be materially and adversely
affected thereby, such provision shall be fully separable, and this Note shall
be construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part thereof, and the remaining provisions of this Note
shall remain in full force and effect and shall not be affected by the illegal,
invalid or unenforceable provision or by its severance therefrom.


19.Waiver of Jury Trial


Each of SEI, Spark HoldCo and Holder hereby waives its right to trial by jury in
any claim (whether based upon contract, tort or otherwise) under, related to or
arising in connection with this Note.

8



--------------------------------------------------------------------------------






20.Waivers By Issuers


EACH OF SEI AND SPARK HOLDCO HEREBY WAIVE PRESENTMENT, NOTICE OF DISHONOR,
PROTEST AND NOTICE OF PROTEST, AND ANY OR ALL OTHER NOTICES OR DEMANDS IN
CONNECTION WITH THE DELIVERY, ACCEPTANCE, PERFORMANCE, DEFAULT, ENDORSEMENT OR
COLLECTION OF THIS NOTE.




[Signature Page Follows]



9



--------------------------------------------------------------------------------








SEI:


SPARK ENERGY, INC.




By:    __________________________
Name:    __________________________
Title:    __________________________




SPARK HOLDCO:


SPARK HOLDCO, LLC




By:    __________________________
Name:    __________________________
Title:    __________________________




                        




AGREED TO AND ACCEPTED:


HOLDER:


RETAIL ACQUISITION CO, LLC




By:    __________________________
Name:    __________________________
Title:    __________________________












Signature Page to Spark HoldCo, LLC and Spark Energy, Inc.
Convertible Subordinated Promissory Note





10



--------------------------------------------------------------------------------







11



--------------------------------------------------------------------------------




APPENDIX A
To Convertible Subordinated Promissory Note


REPRESENTATIONS AND WARRANTIES OF THE HOLDER


The Holder represents and warrants to Issuers as follows:


A.Investment Intent. Holder hereby represents and warrants that Holder is
acquiring the Note for the Holder’s own account, not as nominee or agent, for
beneficial interests and investment and not with a view to, or for resale in
connection with, any distribution or public offering thereof within the meaning
of the Securities Act of 1933, as amended (the “Securities Act”), or any state
securities laws.


B.Restricted Securities. The Holder understands that this Note and any
securities issued pursuant to the conversion of this Note are “restricted
securities” under the federal securities laws inasmuch as it is being acquired
from Issuers in a transaction not involving a public offering and that under
such law and applicable regulations such securities may be resold without
registration under the Securities Act only in certain limited circumstances. The
Holder represents that is it familiar with Rule 144, as presently in effect, and
understands the resale limitations imposed thereby and by the Securities Act.


C.Information Made Available to Holder. Holder acknowledges that the Issuers
have made available to the Holder, or to the Holder’s attorney, accountant or
representative, all documents that the Holder has requested, and the Holder has
requested all documents and other information that the Holder has deemed
necessary to consider in connection with an investment in Issuers. Holder
acknowledges that it has had an opportunity to consult with Issuers management
regarding SEI’s and Spark HoldCo’s prospects and the risks associated with SEI’s
and Spark HoldCo’s business. Holder acknowledges that it has had an opportunity
to review financial information relating to SEI’s and Spark HoldCo’s businesses.
Holder is familiar with the current capitalization and ownership of Issuers.












--------------------------------------------------------------------------------






SELLER DISCLOSURE SCHEDULES


These Seller Disclosure Schedules are being delivered by Retailco Acquisition
Co, LLC (“Seller”) pursuant to the terms and provisions of that certain
Membership Interest Purchase Agreement (the “MIPA”), dated as of May 12, 2015,
by and among Seller and Spark HoldCo, LLC (“Buyer”).


Capitalized terms not otherwise defined in these Disclosure Schedules shall have
the same meanings ascribed thereto in the MIPA.


Index to Disclosure Schedules:
Section 1.01    Article II


Schedule 2.3(a) Example Calculation of Working Capital
Section 1.02    
Section 1.03    Article III    Disclosures Pertaining to Seller:


3.3
Non-Contravention

3.4
Governmental Approvals

3.6
Legal Proceedings

3.7
Broker’s Fee



Article V
Seller Disclosures Pertaining to OPH and Oasis Power:



4.4
Absence of Certain Changes

4.6
Legal Proceedings

4.7
Assets

4.8
Leases

4.9
Adequacy of Assets

4.10
Material Contracts

4.11(a)
Pacific Summit Energy, LLC Agreements

4.11(b)
Hedges with Pacific Summit Energy, LLC

4.13
Intellectual Property

4.14(g)
Taxes - Disregarded Entities

4.14(h)
Taxes -     Affiliated Group

4.15(a)
Employee Benefits; Employment and Labor Matters

4.15(b)
Employee Benefits; Employment and Labor Matters

4.15(d)
Employee Benefits; Employment and Labor Matters

4.15(f)
Employee Benefits; Employment and Labor Matters

4.15(h)
Employee Benefits; Employment and Labor Matters





--------------------------------------------------------------------------------




4.19
Transactions with Affiliates



Article VII    Covenants of the Parties:


6.1(a)
Conduct of Business of Oasis Power and OPH

6.1(b)
Conduct of Business of Oasis Power and OPH

6.9
Termination of Related Party Transactions

6.11
Resignations



Disclosure Schedules:
Schedule 2.3(a) Example Calculation of Working Capital


15-Apr
Amount
Cash
$39,629.90
AR
$3,459,961.21
Unbilled
$1,605,762.26
Storage
$38,041.75
Sec Dep
$19,428.00
Util Dep
$25,000.00
Total
$5,187,823.12
 
 
AP
$4,789,083.05
Accr Sales Tax
$361,665.58
PSE Storage Payable
$68,855.38
Int PSE
$17,970.87
Emp Bonus
$58,500.00
Total
$5,296,074.88
 
 
Working Cap
$(108,251.760)





Schedule 3.3 Non-Contravention
 
Nothing to Disclose.


Schedule 3.4    Governmental Approvals


Exceptions are any declaration, filing or registration with, or notice to, or
authorization, consent or approval of, any Governmental Authority that would be
triggered by a change of control at OPH, the parent company of Oasis Power as a
result of the contemplated transactions.


Schedule 3.6 Legal Proceedings






--------------------------------------------------------------------------------




Nothing to Disclose.


Schedule 3.7 Broker’s Fee


Nothing to Disclose.


Schedule 4.4 - Absence of Certain Changes


(a)
PSE Deferred Payment Agreement - Payoff Memo and Schedule



(b)
PSE Payoff and Release Agreement



(c)
Employee Bonus Payment Memo [Will be paid prior to Closing but as of the date
hereof, they have not been paid.]



(d)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Michael
Osowski.



(e)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Amy Van
Gelder.



(f)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Denis
Vermette.



(g)
Employment Agreement dated May 12, 2015 between Oasis Power, LLC and Albaro (Al)
Barrios.



(h)
Employment Agreement dated March 10, 2015, between Oasis Power, LLC and Ryan
Ulk.



Schedule 4.6 - Legal Proceedings


Nothing to Disclose.


Schedule 4.7 - Assets


Liens in certain Oasis Power assets created pursuant to the PSE Security
Agreement, as amended, listed as item (c) in Schedule 4.10, reference to which
is incorporated into this Schedule 5.7 for all purposes.
 
Schedule 4.8 - Leases


(i)
Lease Agreement, as amended, by and between Millennium-Windfall Partners, Ltd.
and Oasis Power, LLC, originally executed on November 9, 2010.



(1)
Millenium Windfall - 10375 Richmond Ave Suite 400



(2)
Millenium Windfall - 10375 Richmond Ave Amend 1 Suite 1400 & 1450



(3)
Millenium Windfall - 10375 Richmond Ave Amend 2 Suite 1440



(4)
Millenium Windfall - 10375 Richmond Ave Amend 3 Suite 1440



Schedule 4.9 - Adequacy of Assets




--------------------------------------------------------------------------------






Nothing to Disclose.






--------------------------------------------------------------------------------






Schedule 4.10 - Material Contracts
 


(a)
Lease Agreement, as amended, by and between Millennium-Windfall Partners, Ltd.
and Oasis Power, LLC, originally executed on November 9, 2010.



(1)
Millenium Windfall - 10375 Richmond Ave Suite 400



(2)
Millenium Windfall - 10375 Richmond Ave Amend 1 Suite 1400 & 1450



(3)
Millenium Windfall - 10375 Richmond Ave Amend 2 Suite 1440



(4)
Millenium Windfall - 10375 Richmond Ave Amend 3 Suite 1440



(b)
PSE Operating Agreement, as amended.



(1)
PSE Operating Agreement



(2)
PSE Operating Agreement - Amendment No 1



(3)
PSE Side Letter re Clarification of Amendments



(4)
PSE Operating Agreement - Amendment No 3



(5)
PSE Operating Agreement - Amendment No 4



(6)
PSE Operating Agreement - Amendment No 5



(7)
PSE Operating Agreement - Amendment No 6



(c)
PSE Security Agreement, as amended.



(1)
PSE Security Agreement



(2)
PSE Security Agreement - Amendment No 1



(3)
PSE Security Agreement - Amendment No 2



(4)
PSE Security Agreement - Amendment No 3



(5)
PSE Security Agreement - Amendment No 4



(d)
PSE Lockbox Agreement



(1)
PSE Lockbox Agreement



(2)
PSE Lockbox Agreement dated 4-1-10



(e)
Other Executed Agreements with PSE



(1)
IECA Dodd-Frank Agreement





--------------------------------------------------------------------------------






(2)
Oasis - Master Netting Agreement



(3)
Oasis - August 2014 Notice Letter



(4)
Oasis - Response to August 2014 Notice Letter



(5)
PSE Payoff and Release Agreement



(f)
Swaps, hedges, derivative transactions, etc., See Open Balance Report (Gas)



(g)
Bonds, guarantees, letters of credit



(1)
Outstanding Bonds (all issued by Pasadena Insurance Agency)



Outstanding Bonds
 
 
Effective Dates
State
Limit
6/18/2014
6/18/2015
Illinois
$300,000.00
6/18/2014
6/18/2015
Illinois
$50,000.00
8/1/2014
8/1/2015
New Jersey Green Power
$25,000.00
8/1/2014
8/1/2015
New Jersey Electric
$250,000.00
8/1/2014
8/1/2015
New Jersey Gas
$250,000.00
10/11/2014
10/11/2015
West Penn Power
$25,000.00
11/1/2014
11/1/2015
PECO Energy
$35,000.00
11/7/2014
11/7/2015
Peoples Natural Gas
$27,000.00
 
 
 
$962,000.00









--------------------------------------------------------------------------------






(h)
Outstanding Guarantees (all issued by Sumitomo Corporation of America):







Oasis Power LLC - April - 2015
 
 
 
 
 
 
 
 
 
 
 
Outstanding Guarantee's Provided by Sumitomo Corporation of America
 
 
 
 
 
 
 
 
 
Counterparty
Guaranty Amount
Date Issued
Current Guaranty Outstanding
BG&E
$380,000.00
11/1/2010
$380,000.00
Duquesne
$250,000.00
9/28/2011
$250,000.00
Maryland PSC
$250,000.00
4/23/2010
$250,000.00
PAPUC
$250,000.00
10/1/2010
$250,000.00
POTOMAC
$25,000.00
5/21/2013
$25,000.00
Metropolitan Edison and/or Pennsylvania Electric
$250,000.00
5/11/2012
$250,000.00
PSE&G (GAS)
$75,000.00
12/26/2013
$75,000.00
PSE&G (Power)
$60,000.00
12/26/2013
$60,000.00
 
 
 
 
 
 
 
$1,540,000.00



















(1)
NYISO Letter of Credit ($780,000)



(2)
PJM Letter of Credit ($3,250,000)



(3)
BlackRock Financial Account Application



(i)
Employment Agreements



(2)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Michael
Osowski.



(3)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Amy Van
Gelder.



(4)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Denis
Vermette.



(5)
Employment Agreement dated May 12, 2015 between Oasis Power, LLC and Albaro (Al)
Barrios.



(6)
Employment Agreement dated March 10, 2015, between Oasis Power, LLC and Ryan
Ulk.





--------------------------------------------------------------------------------






(j)
Miscellaneous



(1)
Oasis Energy Trademark Assignment



(2)
Choose Energy Marketing Contract



(3)
ESG Agreements



(4)
ERGOS Agreement



(5)
Phone System Agreement



(6)
StormCrest License Agreement



(7)
HRP Agreement; outsourced human resources provider



(8)
Customer Contract - Llanerch Country Club



(9)
Customer Contract - Shop N Save



(10)
Customer Contract - Vital_Signs



(11)
Customer Contract - Portofino Condominium



Schedule 4.11(a) - Pacific Summit Energy, LLC Agreements


(a)
PSE Operating Agreement, as amended.

 
(1)
PSE Operating Agreement



(2)
PSE Operating Agreement - Amendment No 1



(3)
PSE Side Letter re Clarification of Amendments



(4)
PSE Operating Agreement - Amendment No 3



(5)
PSE Operating Agreement - Amendment No 4



(6)
PSE Operating Agreement - Amendment No 5



(7)
PSE Operating Agreement - Amendment No 6



(b)
PSE Security Agreement, as amended.



(1)
PSE Security Agreement



(2)
PSE Security Agreement - Amendment No 1



(3)
PSE Security Agreement - Amendment No 2



(4)
PSE Security Agreement - Amendment No 3





--------------------------------------------------------------------------------






(5)
PSE Security Agreement - Amendment No 4



(c)
PSE Lockbox Agreement



(1)
PSE Lockbox Agreement



(2)
PSE Lockbox Agreement dated 4-1-10



(d)
Other Executed Agreements with PSE



(1)
IECA Dodd-Frank Agreement



(2)
Oasis - Master Netting Agreement



(3)
Oasis - August 2014 Notice Letter



(4)
Oasis - Response to August 2014 Notice Letter



Schedule 4.11(b) – Hedges with Pacific Summit Energy, LLC


All active hedge agreements with Pacific Summit Energy, LLC at the Closing which
list shall be agreed upon by the parties and included in this schedule prior to
Closing.


Schedule 4.13 - Intellectual Property


(a)
Oasis Energy Trademark; TEAS Registration No. 4346231; Filed with USPTO on
09.27.12; Registration Date 06.04.13



(1)
Oasis Energy Trademark Assignment



(2)
Oasis Energy Trademark Filing Receipt



Schedule 4.14(g) – Taxes – Disregarded Entities


Nothing to Disclose.


Schedule 4.14(h) – Taxes – Affiliated Group


Nothing to Disclose.


Schedule 4.15(a) - Employee Benefits; Employment and Labor Matters


(a)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Michael
Osowski.



(b)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Amy Van
Gelder.



(c)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Denis
Vermette.







--------------------------------------------------------------------------------




(d)
Employment Agreement dated May 12, 2015 between Oasis Power, LLC and Albaro (Al)
Barrios.



(e)
Employment Agreement dated March 10, 2015, between Oasis Power, LLC and Ryan
Ulk.



(f)
Employee Handbook



(g)
401K plan



(h)
Colonial Life Insurance



Schedule 4.15(b) - Employee Benefits; Employment and Labor Matters


Nothing to Disclose.


Schedule 4.15(d) - Employee Benefits; Employment and Labor Matters


Nothing to Disclose.


Schedule 4.15(f) - Employee Benefits; Employment and Labor Matters


Oasis is aware of an investigation by the Harris County District Attorney
regarding the activities of former employee, Kevin Grewal. Oasis has informed
the Harris County District Attorney that it does not wish to pursue this
investigation.


Schedule 4.15(h) - Employee Benefits; Employment and Labor Matters


(a)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Michael
Osowski.



(b)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Amy Van
Gelder.



(c)
Employment Agreement dated May 12, 2015, between Oasis Power, LLC and Denis
Vermette.



(d)
Employment Agreement dated May 12, 2015 between Oasis Power, LLC and Albaro (Al)
Barrios.



(e)
Employment Agreement dated March 10, 2015, between Oasis Power, LLC and Ryan
Ulk.



Schedule 4.19 – Transactions with Affiliates


Nothing to Disclose.


Schedule 6.1(a) - Conduct of Business of Oasis Power and OPH


No Exceptions


Schedule 6.1(b) - Conduct of Business of Oasis Power and OPH


(a)
PSE Deferred Payment Agreement - Payoff Memo and Schedule







--------------------------------------------------------------------------------




(b)
PSE Payoff and Release Agreement



Schedule 6.9 - Termination of Related Party Transactions


Nothing to Disclose.


Schedule 6.11 - Resignations


(a)
W. Keith Maxwell III, Chief Executive Officer



(b)
Todd Gibson, Executive Vice President & Chief Financial Officer



(c)
Terry D. Jones, Executive Vice President & General Counsel









--------------------------------------------------------------------------------






BUYER DISCLOSURE SCHEDULES


These Buyer Disclosure Schedules are being delivered by Spark HoldCo, LLC
(“Buyer”) pursuant to the terms and provisions of that certain Membership
Interest Purchase Agreement (the “MIPA”), dated as of May 12, 2015, by and
between Buyer and Retailco Acquisition Co, LLC (“Seller”).


Capitalized terms not otherwise defined in these Buyer Disclosure Schedules
shall have the same meanings ascribed thereto in the MIPA.


Index to Disclosure Schedules:
 
Section 1.04    Article V    Disclosures Pertaining to Trident Operating
Company, LLC:


5.3
Non-Contravention

5.4
Governmental Approvals

5.5
Legal Proceedings

5.6
Broker’s Fee





Disclosure Schedules:
Schedule 5.3 Non-Contravention


Approval of the lenders under the Spark HoldCo, LLC Senior Credit Facility,
dated August 1, 2014.


Schedule 5.4    Governmental Approvals


Nothing to Disclose.


Schedule 5.5 Legal Proceedings


Nothing to Disclose.


Schedule 5.6 Broker’s Fee


Agreement with Stout Risius Ross, Inc. to provide a fairness opinion to the
Special Committee of the Board of Directors of Spark Energy, Inc., the fees of
which are borne by Spark Energy, Inc.






